Administrative Conference of the United States
A REAPPRAISAL – THE NATURE AND VALUE OF
OMBUDSMEN IN FEDERAL AGENCIES
PART 1: EXECUTIVE SUMMARY

Final Report: November 14, 2016
Carole S. Houk, J.D., LLM
Mary P. Rowe, Ph.D.
Deborah A. Katz, J.D.
Neil H. Katz, Ph.D.
Lauren Marx, M.S.
Timothy Hedeen, Ph.D.
Carole Houk International, LLC
dba chiResolutions, LLC
Contract No. ACUS150240
This report was prepared for the consideration of the Administrative Conference of the United States. The opinions, views and
recommendation expressed are those of the author(s) and do not necessarily reflect those of the members of the Conference or its
committees, except where formal recommendations of the Conference are cited.

Final Report to ACUS for Conference Consideration (11/2016)

Table of Contents
Introduction ................................................................................................................................... 3
Summary and Highlights from Phase 1– the Survey of Federal Ombuds Offices ................. 8
Summary and Highlights of Phase 2 – Showcasing Ombuds Programs and Practices........ 19
Highlights of the Value Provided by Federal Ombuds ........................................................... 24
Promising Best Practices for Federal Ombuds Offices........................................................... 29
Summary and Highlights of the Legal Analysis ..................................................................... 36
Possible modification of ADRA ............................................................................................. 44
Proposed ACUS Recommendation ............................................................................................ 53
Recommendation......................................................................................................................... 60
Taxonomy of Federal Ombudsman ........................................................................................... 71

PART 1: Executive Summary

2

Final Report to ACUS for Conference Consideration (11/2016)

A Reappraisal – The Nature and Value of Ombudsmen in
Federal Agencies
Executive Summary
Introduction
Twenty-six years ago, the Administrative Conference of the United States (ACUS)
sponsored a 117-page report entitled Ombudsmen in Federal Agencies: The Theory and the
Practice that supported its Recommendation urging “the President and Congress to support
federal agency initiatives to create and fund an effective ombudsman in those agencies with
significant interaction with the public.” At that time, although only a few federal agencies had
established ombuds programs, there was enough additional evidence from the use of ombuds in
other countries, higher education in the United States and private sector organizations for the
authors of the report to be optimistic about ombuds providing valuable service at the federal
level. Though this 1990 Report did inspire a movement for the growth of ombuds in the federal
government, that growth had to overcome several obstacles along the way and took many years
to gain momentum. The movement has now matured, and ombuds offices and programs have
proliferated in government departments and agencies, especially in the last few years. In
response to this marked growth and development, ACUS contracted with chiResolutions, LLC to
conduct a study in order to reevaluate the 1990 recommendation and examine what is happening
today among federal ombuds in terms of who they are, what they do, why they do it, how they do
it, and the value they bring. More specifically, ACUS and the research team sought to shed light
on the following key areas to better understand the current landscape of ombuds offices and
services in the federal sector:

PART 1: Executive Summary

3

Final Report to ACUS for Conference Consideration (11/2016)



Which agencies currently make use of ombudsmen?



What are the variety of ombuds offices in the federal sector?



What standards do they follow and is there consistency in the standards?



How do ombuds define their role and function?



What is the scope of their activities?



What skill sets and personal characteristics do they display?



What value do they add to their agencies?



What are promising best practices for the establishment, organization and operation
of federal ombuds offices?



How might the establishment or expanded use of ombuds benefit agencies and the
American public?



What statutory and other legal parameters affect federal agency ombuds practice,
including issues with respect to confidentiality and record-keeping and are they
adequate to uphold the commitment to the ombuds professional standards?

Lastly, ACUS tasked the research group to update the 1990 Report conclusions and
recommendations based on the evidence gathered for their report.
chiResolutions, LLC, a government contractor specializing in integrated conflict
management systems (ICMS), recruited a team of 6 head researchers and over a dozen graduate
school and legal assistants to undertake this task. The team of academic and professional legal
and ombuds experts have, over the course of 14 months, done the extensive research necessary to
compile this report and provide some clarity to what is a varied, sometimes confusing, yet
tremendously exciting and promising landscape. It is our hope that this Report will propel this

PART 1: Executive Summary

4

Final Report to ACUS for Conference Consideration (11/2016)

movement toward greater maturity and adulthood as follow-up actions provide some needed
clarity and support to the federal ombuds community.
The Report consists of four parts, and reflects the research that was conducted in two
phases. This Executive Summary (Part 1) offers the purpose and context for the report, an
overview of our research methodology as a whole, summaries of findings from the two research
phases including promising best practices, overviews of the policy considerations on standards
and the legal analysis, and includes at the end a draft Recommendation for ACUS.
Part 2 of the Report contains both Phase 1 and 2 of the research. Phase 1 of the research
provides a definition of key terms; some historical information; context setting and a literature
review; a narrative and visual display (Taxonomy, Appendix B) of our notional classification of
the many varieties of federal sector ombuds offices; information on the design, distribution and
collection of our quantitative and qualitative surveys; and separate summaries of the responses to
the two surveys.
Phase 2 of the research includes case studies of four different ombuds offices that have
provided value and innovation at the Consumer Financial Protection Bureau, the Department of
Energy, the Department of Interior, and the Internal Revenue Service (the National Taxpayer
Advocate). Profiles of the Long Term Care Ombuds program and the Navy Family Ombuds
program are also included. These latter two profile subjects are unique in many ways, including
relying heavily on volunteers, and are the face of the ombuds world to many Americans. A brief
profile on the Coalition of Federal Ombudsmen (COFO) is offered since many of our
interviewees commented on its importance in the development of the federal ombuds field, to
date, and expressed strong support for it—or something like it—to play a continued or expanded
role in the future. Part 2 concludes with a summary of insights and promising best practices,

PART 1: Executive Summary

5

Final Report to ACUS for Conference Consideration (11/2016)

possibilities for further research, and discussion of policy considerations regarding ombuds
professional standards.
Part 3 of the Report encompasses an extensive analysis of legal issues affecting federal
ombuds, and Part 4 offers the draft Recommendation, as a separate document, for ACUS’
consideration.
A variety of research methods were used to gather empirical data for this report. A
robust quantitative survey was sent to over 150 ombuds offices. In follow-up, the research team
obtained comprehensive answers to 9 open-ended, qualitative questions via phone interviews or
written responses from more than 50 ombuds offices. Dozens of face-to-face interviews with
ombuds and their key stakeholders supplemented published information in the case studies.
Federal ombuds who have led ombuds associations or working groups, or are otherwise widely
known among their peers as being highly influential in the field, were consulted many times
throughout the study.
The following are some overall observations that have emerged as most important:
1. Federal ombuds offices have proliferated over the roughly forty-five years of their
existence. Their missions and functions are very diverse and have broadened and
deepened far beyond the traditional, classical ombudsman model (which itself is not
present in the U.S. federal government).
2. Many federal ombuds offices appear to contribute an extraordinary array of benefits to
the government and their constituents, in the context of dispute resolution and conflict
management. These include fostering critical systemic changes that enhance the missions
of their departments and agencies.
3. There is no definitive typology of federal ombuds that works in a precise way for all
ombuds. Attempts to differentiate ombuds offices—by origin (legislative or executive),
PART 1: Executive Summary

6

Final Report to ACUS for Conference Consideration (11/2016)

by constituents (external or internal), by standards of practice and definitional
characteristics, or generalist vs. specialist focus—all lead to finding many ombuds offices
of mixed characteristics which defy easy categorization. A number of major ombuds
offices are unique. We have found it useful to do some analyses differentiating between
externally-facing ombuds and internally-facing ombuds and also offer a taxonomy, with
illustrative examples, as a way to think about the complex array of ombuds offices, roles
and functions.
4. Most federal ombuds share three core standards of practice in some form—
independence, confidentiality and impartiality—which are considered essential to the
ombuds profession. Many if not most also share common definitional characteristics—
informality (does not make decisions binding on the agency or provide formal rightsbased processes for redress), a commitment to credible practices and procedures, and a
commitment to fairness. These attributes, taken together, define a unique profession.
5. Office and agency practice consistent with the three core standards of practice, as
articulated in at least one of the three generally recognized sets of professional standards
(set forth, respectively, by the International Ombudsman Association, the American Bar
Association and the United States Ombudsman Association), is essential in order to
obtain the unique benefits offered by federal ombuds, and in order to defend ombuds
confidentiality should it be subject to legal challenge.
6. All of the offices surveyed report important accomplishments. These vary according to
the type of ombudsman under consideration. Taken together, these accomplishments
appear to add great value to government service—both internally and externally—and
make a strong case for further development and expansion of the use of ombuds in the
federal government.
PART 1: Executive Summary

7

Final Report to ACUS for Conference Consideration (11/2016)

7. The federal ombuds in our case studies and profiles appear to be extraordinarily creative
and successful in employing their personal skill-sets and talents to develop support from
agency leaders. They work hard to earn credibility and respect from their constituents,
and advance the mission of their agencies while positively advancing and influencing the
continuous improvement culture of their organizations. In this way, they play a powerful
role in promoting excellence in government.

Due to the length and complexity of this Report, what follows are overviews of different
sections. However, as the recommendations flow from all the information contained in the
Report, critical readers may wish to read the entire Report.

Summary and Highlights from Phase 11– the Survey of Federal Ombuds Offices

Remarkably little was known about ombuds serving in the federal government. Previous
studies have painstakingly and very helpfully illuminated some aspects and goals of federal
ombuds practice. However, there appears to have been little comprehensive understanding of the
universe of federal ombuds practice in this century. Federal ombuds themselves are among the
first to note that the ombuds profession is little known and often misunderstood. Information
gathered for this Report may help to explain why federal ombuds—and their accomplishments—

1

Phase 1 of the Report contains an introduction; key terms and definitions; context and review of the literature;
details on the survey design, distribution and collection; and separate summaries of the findings from the
quantitative and qualitative survey responses. However, this executive summary consists only of an overall analysis
and discussion of the most significant findings from the collected data.

PART 1: Executive Summary

8

Final Report to ACUS for Conference Consideration (11/2016)

have been less well understood than some other alternative dispute resolution and conflict
management practitioners.

There Are Now Many Different Types of Federal Ombuds
In its Standards for the Establishment and Operation of Ombuds Offices (2004) the
American Bar Association described four broad categories of ombuds: legislative, executive,
organizational and advocate. On its website, the American Bar Association Ombuds Committee
of the Section of Dispute Resolution refers to “Classical/Traditional, Organizational, Advocate,
and others.” We cannot easily fit the instant survey results into either typology. In fact, there is
no one typology that makes the multiplicity of federal ombuds offices easy to understand. Some
ombuds offices appear to be unique. In addition, each of the terms is used differently by
different observers. This point becomes clear in reviewing the history of federal ombuds, and is
still true today. Here are four examples:


Observers often divide U.S. ombuds by how they are authorized—as with “legislative
or executive,” or “legislative or agency” origins. We report that some 20 percent of
the ombuds offices in the survey had a complex history, beginning in one way and
thereafter reconfigured by a different authority or authorities.



Another customary way of differentiating ombuds is by whether their constituent base
is primarily external to the organization or primarily internal to the organization. We
also use this differentiation and find it useful. However, about 25 percent of the
offices reported that they serve both sets of constituents at least some of the time.
Most ombuds that responded have a “predominant” set of constituents, but this
differentiation lacks precision.

PART 1: Executive Summary

9

Final Report to ACUS for Conference Consideration (11/2016)



In the category of “advocate” ombudsmen, many, perhaps almost all offices, are
unique with distinctive differences from each other.



There is no firm differentiation between “generalist” ombuds and “specialist”
ombuds. “Generalist” ombuds report that they sometimes deal with issues that are
usually associated with the “specialty” offices, and the reverse may occasionally be
true.

This report attempts to illuminate a “map” in order to better understand the complex
spectrum and practices of federal ombuds.2 First, unlike many other countries, at the federal
level the United States does not have a traditional classical ombudsman, appointed by the
legislature, to be independent of the offices over which it has oversight. However, there are
federal ombuds who resemble classical ombuds in various ways. These ombuds, who are within
agencies, receive concerns and complaints from those outside the agency, and work to
investigate and resolve complaints. Some “externals” are designated as advocates. Some but not
all are mandated by Congress. “External” ombuds typically safeguard confidentiality and
privacy. They may, however, need to identify the constituents they serve in order to provide
appropriate remedies for constituent concerns; such identification typically is done with notice or
permission when it occurs but is usually at the discretion of the ombuds.
“Internal” ombuds have many informal functions and refer to formal avenues for redress,
but typically do not do formal, written investigations. Those that are organizational ombudsmen
mostly were established by agency action and typically receive most concerns from inside their
agencies. They characteristically commit to a high degree of confidentiality to safeguard
constituents who otherwise might not come forward.
2

See the Taxonomy Chart in Appendix B of Part 2 for different, cross-cutting characteristics of various ombuds
office types (reproduced at the end of this executive summary).

PART 1: Executive Summary

10

Final Report to ACUS for Conference Consideration (11/2016)

There are, in addition, other types of ombuds who also assist with concerns from inside
their agencies, including analytic ombuds and whistleblower ombuds mandated by Congress.
They also offer a high degree of confidentiality, articulated in different ways, by relevant statutes
and agency directives.
There are distinctive types of advocate ombudsmen, most but not all established by
Congress. They have different sets of functions and standards of practice depending on their
specific professional focus or the specific constituency. Most, but not all, typically receive
concerns from outside their agency.
There Are Many Commonalities Among Most Federal Ombuds
Although the context is still one of great complexity, the self-reports from the surveys
show that most ombuds hold much in common in their views of purpose, standards of practice,
functions, and accomplishments.
As noted elsewhere in this Report, there were not enough surveys returned from each
particular kind of ombuds to report in detail on each different type of ombuds, respectively.
Looking first at the surveys, the researchers then analyzed much of the data in terms of
constituent base—which kind of ombuds predominantly serve which sets of constituents.
Analyzing some survey information by constituent base permitted analysis that would respect the
general concern for confidentiality of individual ombuds offices. It also is a division that has
practical significance in terms of some functions and standards of practice. (In addition, and
quite coincidentally, it produced two equal groups of ombuds offices.) COFO also uses the
shorthand of “externals” and “internals.”
Differences and commonalities reported by federal ombuds
Use of the title

PART 1: Executive Summary

11

Final Report to ACUS for Conference Consideration (11/2016)

One issue is the very use of the title “ombudsman.” For the most part, this survey is
limited to ombuds offices that use the title ombudsman, including several whose principal
activities are in the nature of ombuds services, such as the Office of the Taxpayer Advocate.
Some also designate their type of professional practice in their titles (as for example, Analytic
Ombudsman, Long Term Care Ombudsman, or Wounded Warrior Ombudsman.)
The researchers also heard from some with the “ombudsmen” title that they are
somewhat uncomfortable with it. Some said that they are not in fact “ombudsmen.” That is,
some professionals—who have the title—are performing important functions, and are justifiably
proud of their accomplishments, but believe they should have different titles. Several mentioned
that they are constantly misunderstood because of this fact.
In addition, the title of “ombudsman” is sometimes not authorized for some professionals
who think they really are ombudsmen because of their standards of practice and functions. In the
course of the researchers’ attempts to identify ombudsmen for the survey, several professionals
of this kind mentioned that they would like to be accorded this title.
Job classification
Ombuds offices differ in job classification. There is no Office of Personnel Management
(OPM) classification for an ombudsman. Across the federal government there are at least six
classification series used by ombuds. Only about 80 percent of senior ombuds reported that they
are at GS-15 or above. Many ombuds told the researchers that an OPM classification at a high
level, GS-15 or above, is needed for credibility and effectiveness in working for systems
improvements.3 Some emphasized that there should be a number of professionals at GS-15 and
even above in large offices.

Elevated rank is a standard of practice for classical ombudsmen, as part of “credible review,” and a best practice
for International Ombudsman Association (IOA) members.
3

PART 1: Executive Summary

12

Final Report to ACUS for Conference Consideration (11/2016)

Staffing and workload
The various offices differ in their level of staffing. Many federal ombuds are part-time;
only 60 percent of the offices reported a full-time ombuds. Most ombuds work with little
administrative support. Some noted difficulties, for example, in being able to respond timely to
calls, to do as many reviews as they think appropriate, or to keep the data they would like to
keep. Anecdotally, the researchers heard a number of stories of offices that had been taxed
beyond their resources.
Origin of the ombuds office
There were few clear patterns as to how the various ombuds offices in the survey began.
The authorizations for the ombuds offices responding to the survey are varied, with under 40
percent started by legislation, and over 60 percent by agency action. However, about a fifth of
all offices also reported complex, nearly unique origins and developments, including various
combinations of legislative, executive and/or judicial action.
Standards of practice
There were many sources cited for the contents of ombuds office charters (or other
enabling documents), including guidelines from the American Bar Association (ABA), the
International Ombudsman Association (IOA), the United States Ombudsman Association
(USOA), COFO, the Federal Acquisition Regulation (FAR), Intelligence Community Directive
203 and Analytic Ombudsmen Guide, and the Whistleblower Protection Enhancement Act of
2012. Some ombuds told researchers that they would like to see clear standards of practice
relevant to their specific professional type.
In the future, providing coherent standards of practice for many different types of federal
ombuds would appear at first glance to be quite complex. However, over the years many federal
ombuds have found common value in one or more of the sets of generally recognized
PART 1: Executive Summary

13

Final Report to ACUS for Conference Consideration (11/2016)

professional standards adopted by, respectively, the ABA, the IOA or the USOA. In this regard,
most ombuds reported one or more of the following as standards of practice: confidentiality,
credible review process, fairness, impartiality, independence, and informality.
Were an effort made to promulgate a common set of standards for the full spectrum of
federal ombuds, independence, and impartiality would likely have reasonably similar definitions
across the spectrum. Where there are differences it would be relatively easy for each type to
make their definitions clear, as for example, the USOA does in its “Standards.”
The issue of “independence” is tied to the reporting structure for the ombuds office. The
USOA standards make explicit a list of ways that independence should be ensured. For
organizational ombuds it is a best practice to report to the head of the agency and it is contrary to
standards of practice to report to a compliance officer. The point is to be—and to be perceived
as—a senior official, and “independent” from most managers in the agency. Many ombuds
offices say they do report to the head of the agency or other very senior leadership but many also
asked for review of this issue as it is notably inconsistently applied and subject to changes in
agency leadership.
Given that the definitions of confidentiality in the three generally recognized sets of
professional standards differ, confidentiality would be described differently for different types of
ombuds. Again, the distinctions would be relatively easy to make clear for each type of
professional practice.
The issue of confidentiality for federal ombuds includes the question of the mandatory
disclosure to agency and other officials of certain types of information required generally of
federal employees. (There is no similar mandatory reporting for the traditional classical
ombudsman.) Some 40 percent of the ombuds responding to the survey described mandatory
reporting of certain topics. Some described effective methods and guidelines for dealing with
PART 1: Executive Summary

14

Final Report to ACUS for Conference Consideration (11/2016)

this issue—for making sure that information about the most serious concerns gets to relevant
managers—without breaching confidentiality. Some ombuds mentioned that these matters
would benefit from detailed reviews and guidelines. They wish to preserve the ombuds office as
near as possible as “zero barrier” offices, presenting no tangible or intangible cost to the person
who wishes to call upon the ombuds.
The term “credible review” (a USOA standard) is not used by all ombuds. However, the
concept of needing a high degree of expertise, training, access, appropriate independence,
authorization, credible processes and resources—for reviewing and dealing with conflicts and
disputes—is one to which most or all ombuds would likely be sympathetic. Likewise, the term
“informality” (an IOA standard) does not have a well-defined meaning among all ombuds, even
though many ombuds of all types speak of their work as “informal.” However, “informality”
could easily have a common definition, in the sense that almost no ombuds in our survey is
authorized to make binding agency decisions, mandate policies, or formally adjudicate issues for
the agency. Beyond that agreement, there could be some specific differences, in a definition for
“informality,” for each major type of ombuds.
Reports
About 75 percent of the ombuds report that they make some kind of report of their
activities. Reporting methods vary, by office and by professional type. About half of those who
responded to the survey say that they report privately within their agencies.
The keeping of case records and approved record retention schedule practices were
reported as varied; all questions of case records appear specific to the type of ombuds
professional practice. For organizational ombuds who belong to IOA, it is against standards of
practice to keep permanent case records for the employer. Some ombuds reported they have
records schedules approved by the National Archives and Records Administration (NARA) that
PART 1: Executive Summary

15

Final Report to ACUS for Conference Consideration (11/2016)

enable them to protect case record confidentiality. For many externals, case records are part and
parcel of the job, and many reported a record retention schedule approved by NARA. As with
standards of practice and mandatory reporting guidelines, this is a topic some ombuds suggested
be reviewed to create guidelines relevant to each professional type.
Access to Independent Legal Counsel
About half of the ombuds have some access to independent counsel. For organizational
ombuds who belong to IOA, access to independent legal counsel is a best practice. Externals and
internals reported similar professional experience, and similar points of view, on this subject. In
particular, 20 percent of all ombuds in the survey reported they do not have access to
independent legal counsel; half of these were externals and half were internals.
Issues and functions
Ombuds deal with many different sets of issues depending on their professional type. On
the other hand, there were many commonalities particularly among ombuds of the same type.
Additionally, many “generalist” ombuds reported dealing with “specialist issues” like
whistleblowing, procurement, and analytic rigor.
As a general matter, almost all the ombuds in this survey report working—in many
different ways—to be seen as fair and credible. Almost all report that they do not make
decisions binding on the agency or provide formal rights-based processes for redress, and none
reported they issue decisions on appeals or make decisions on grievances. None report that they
act as a witness, accompany a party in a formal process, or act as arbitrator or judge.
Almost all ombuds report helping their constituents to collect, organize and understand
their own information. Most ombuds report working to develop responsible, ethical and
effective options for their constituents and to provide relevant referrals. Most ombuds
reported—throughout the survey—a wide variety of systems work, that is, working for
PART 1: Executive Summary

16

Final Report to ACUS for Conference Consideration (11/2016)

improvements in the functioning of their agencies. Eighty percent of ombuds report informal
fact-finding, 75 percent report providing education and briefings, and 60 percent report
reviewing data files and studies to make systems recommendations. Some ombuds report that
they focus almost solely on education, training, and providing information on resources and rules
and how they work.
Advocacy
The question of advocacy by ombuds is broad and complex and deserves much more
research. Each of the advocate offices is unlike the others in origins, mission, standards of
practice, training of ombuds, and functions.
Several advocates mentioned explicitly that they begin their work and often remain as
impartial conflict managers and dispute resolvers. Some are explicitly charged to be impartial, at
least in the sense of having no conflicts of interest.
Some of the best known and longest lasting ombuds offices are designated advocates.
The Taxpayer Advocate is a well-known example. Other advocates have recruited and trained
many volunteer ombuds and have done so for decades; the Long Term Care ombuds and family
ombuds in the Navy and Coast Guard are some of the best-known examples.
Some Accomplishments of Federal Ombuds
The survey collected numerous reports and a wide range of ombuds achievements to
many different stakeholders. The following highlights, and percentages, are derived from survey
responses submitted by many kinds of offices with the ombuds title:
Highlights include:


About half of all ombuds report supporting significant systems changes.



About 80 percent report having helped individuals in a significant way to resolve the
issues they have brought to the ombuds.

PART 1: Executive Summary

17

Final Report to ACUS for Conference Consideration (11/2016)



About half of all ombuds report having contributed to significant cost savings by
dealing with complaints, reducing litigation, and settling serious disputes.



More than half report identifying “new issues” for their agency and helping with
“early warning.”



About 40 percent report significant contributions in effective handling of “very
serious problems.”



About 60 percent reported identifying significant patterns of concerns that were not
well known or being ignored.



About 70 percent reported preventing problems through trainings and briefings.



About 75 percent reported serving as an important liaison between or among
colleagues, units or agencies.



About 90 percent reported their work resulted in a constituent receiving a fair process
who previously did not.

Requests to ACUS from a Substantial Number of Participants
Many ombuds professionals asked for standardization of: the use of the title; standards of
practice, and terms of reference; reporting arrangements; resources to maintain a statistical data
base and for facilitated self-assessments, mentoring and continuous education; agreement about
retention and appropriate destruction of case records for different types of ombuds; and
availability of outside counsel. Ombuds emphasized that government-wide information and
outreach about ombuds and their value are badly needed. Many ombuds mentioned being
grateful to COFO, and would like it (or a newly formed strong central office) considerably
strengthened to standardize and support the ombuds profession in the federal government.
Ombuds would also like to make recommendations to OPM about an OPM classification for the
profession and a standard role for senior ombuds at the GS-15 and SES levels.

PART 1: Executive Summary

18

Final Report to ACUS for Conference Consideration (11/2016)

Some Thoughts on Further Research
The survey results simply sketch an outline of the federal ombuds “map,” based on selfreports. Those who filled out the long survey may comprise a quarter or more of all federal
ombuds offices. More substantiation of promising best practices might be gleaned from
additional case studies on specific offices or types of ombuds. To the extent possible, further
verification of the full spectrum of ombuds could be accomplished by sustained individual
outreach to offices that did not participate in this study by survey or otherwise. These would be
helpful though not necessary predicates to standardization of the profession within different
ombuds types.
Although the researchers had the gracious help, and extensive expertise, of some five
dozen federal ombuds, it was not possible to make an independent examination of the offices’
self-reports. (Self-reports may of course have a point of view and may not be complete.)
Moreover, ombuds—by standards of practice and ethical norms—are generally scrupulous about
confidentiality. A significant number of ombuds graciously spoke with us, and at length, but off
the record—declining to be on any list. In the future, COFO and other informal working groups
may, in continuation of their present work, be able to help the whole profession, in a systematic
fashion, with facilitated self-assessment and peer review, and to gather more data from more
offices. Groups might, for example, be able to foster case studies and more data gathering and
the writing of discreet, informative reports of their own work by individual ombuds offices.
Summary and Highlights of Phase 2 – Showcasing Ombuds Programs and Practices
While Phase 1 provided aggregate information about the range, variations, commonalities
and practices among federal ombuds offices, Phase 2 offers a more detailed and nuanced analysis

PART 1: Executive Summary

19

Final Report to ACUS for Conference Consideration (11/2016)

of effective ombuds’ offices, procedures and activities. Phase 2 consists of six complementary
sections: 1) introduction, 2) case studies, 3) profiles, 4) summary of insights and promising best
practices, 5) possibilities for further research, and 6) policy considerations concerning ombuds
standards of practice. Below is a description of each major section.

Case Studies of Current Ombuds Offices
The case studies in Phase 2 of the research carry the report beyond the limited selfreports of ombudsmen that characterized Phase 1. Phase 2 provides a more thorough analysis of
effective ombuds’ practices with inquiry into the complex conditions and a variety of factors that
shape ombuds offices, and how they operate. We include perspectives of the various functions
of each of the subject ombuds offices from multiple stakeholders (e.g., key leadership, human
resources, counsel’s office, equal employment or civil rights office, and ombuds’ constituents).
The case studies offer a variety of perspectives on criteria and benchmarks for measuring
ombuds’ effectiveness and impact. They also offer powerful examples and stories of success.
These may serve as useful models for agency leaders, federal ombudsmen, and others interested
in developing, re-designing or expanding ombuds offices.
The four offices were selected for the case studies based on the following criteria: 1)
specific ombuds programs or practices identified by peers in Part 1 as positive ‘models’; 2)
ombuds identified in Part 1 by researchers as utilizing innovative or effective practices (e.g.
based on findings from Part 1 analyses or as described in relevant literature); 3) ombuds offices
that demonstrate differences and illustrate important variations in practice; and 4) the ombuds’
willingness to participate as a case study. Those offices are the Consumer Financial Protection
Bureau’s Office of the Ombudsman, the Department of Energy’s Office of the Ombudsman, the
Department of the Interior’s Organizational Ombudsman within the Office of Collaborative
PART 1: Executive Summary

20

Final Report to ACUS for Conference Consideration (11/2016)

Action and Dispute Resolution, and the Internal Revenue Service’ Office of the Taxpayer
Advocate. A team of three, including Head Researcher Dr. Neil Katz, Project Manager Lauren
Marx, and Research Assistant Kathleen Watkins-Richardson, conducted dozens of 30-45 minute
interviews with ombuds and key stakeholders from the four agencies on site the week of July 1822, 2016, and additional telephone interviews in August.

Profiles
In addition to the case studies, the chiResolutions team offers 3 important “profiles.” A
major finding from many months of research is the discovery of the extraordinary complexity of
federal ombuds office configurations and achievements. Included, therefore, are substantial
profiles of the Long Term Care Ombuds Program and the Navy Family Ombuds Program
originally assembled for the chiResolutions team by students from the Harvard Law School
Negotiation and Mediation Clinical Program, supervised by their Clinical Fellow and Associate.
An additional profile of the professional organization for federal ombuds—the Coalition of
Federal Ombudsmen (COFO)—consists of interviews with the present chair, descriptions of
some notable “promising best practices,” and comments from two previous chairs and other
ombuds surveyed as part of this study.
The Long Term Care Ombuds Program and the Navy Family Ombuds Program have very
broad reach throughout American society and are configured in complex and unusual ways.
Together with the Office of the National Taxpayer Advocate (one of our case studies), they are
the face of federal ombudsmen for many Americans. The Long Term Care and Navy Family
Ombuds are also notable:

PART 1: Executive Summary

21

Final Report to ACUS for Conference Consideration (11/2016)



For adding strong elements of advocacy to the traditional understanding of the
“impartial” model;



They are very large “sets” of ombuds in North America; they touch the lives of a
great many people and—almost by definition—many citizens who are underserved;



They appear to be much appreciated by most of their stakeholders including the
Congress, their sponsors and constituents;



They appear to be sustainable and long-lived. These advocate ombuds appear to be
among the most sustainable group of ‘neutrals’ in the U.S.;



Like other ombuds, they do significant training of ombuds, which is a “promising
best practice;”



They have a high level of diversity;



Their origins, and mandates or original directives, missions, structures, training, and
standards of practice are very different from each other; and



The Long Term Care and Navy Family Programs appear remarkably cost-effective, in
part because many are volunteers and many are part-time. More exploration of their
roles, functions, and the value they contribute, may be helpful in determining whether
models with volunteers and distributed, trained, part-time, “adjuncts” could become a
"promising best practice" in some other domains.

Summary of Most Significant Insights from the Case Studies and Profiles
Leaders of the agencies selected for our case studies cited tangible and intangible benefits
of ombuds services including reduction of legal costs, respect for diversity, enhancement of
employee morale, increase in employee engagement, and improved products and/or services that
ultimately advance the agency mission. They have found that ombuds reinforce a positive
PART 1: Executive Summary

22

Final Report to ACUS for Conference Consideration (11/2016)

organizational culture demonstrating that the agency cares about its employees and its external
stakeholders, and wants to help them with challenges they face. The ombuds become important
ambassadors for the organization while also cultivating staff and leaders to become ambassadors
for the ombuds program, as follows:

1. The most effective ombuds portray a passion for helping people in need, a nonjudgmental and welcoming attitude, and a willingness to both give and receive
feedback. Ombuds work is challenging and stressful; it is not for everybody. High
levels of emotional intelligence, communication and problem-solving skills,
diplomatic competencies, and a “tool-box” of conflict resolution methods are all
necessary. Further, ombuds must be able to work as a close-knit team.
2. Ombuds and ombuds offices have been successful with on-going efforts to improve
the organizational culture. The role and services of ombuds demonstrates a clear
commitment to a culture of continuous improvement at all levels of the organization,
a conflict culture of proactively managing or resolving differences, and one in which
all constituents are treated with respect and support. The ombuds office is an
important symbolic and actual representation of this culture; modern methods of
communication are extending the effectiveness of ombuds.
3. Ombuds offices are a powerful way to foster government as accessible and responsive
to the needs and concerns of both external and internal stakeholders. They serve as a
“voice” to and within government institutions. They humanize government
(especially important in today’s political climate); helping people navigate with and
within the agency. Many ombuds are involved in continuous system and policy
reviews; this may be the function that gives the greatest return on investment.

PART 1: Executive Summary

23

Final Report to ACUS for Conference Consideration (11/2016)

4. There are successful ombuds programs that rely heavily on volunteer assistance,
thereby increasing their apparent cost effectiveness. The largely volunteer programs
and those with collateral duty adjuncts, and local “workplace advisors,” offer
interesting models that could be further investigated. However, these ombudsmen are
unique in many ways and the use of volunteer or collateral duty ombuds would not be
practical or consistent with professional standards, including independence, in many
other contexts.
5. The case study advocacy programs combine advocacy along with traditional ombuds
standards and characteristics. Each does this in quite different ways. Each warrants
in depth studies by scholars and the ADR community.
6. The Coalition of Federal Ombudsmen (COFO) has provided a wide variety of service
in professionalizing the role and status of ombuds in the federal government.

Highlights of the Value Provided by Federal Ombuds
The research queried repeatedly the value that federal ombuds provide to the populations
they serve. Thus, the case studies, along with the quantitative and qualitative survey responses,
revealed a wide range of tangible benefits of ombuds services including reduction of legal costs,
enhancement of employee morale and customer satisfaction, increased employee and customer
engagement, improved products and/or services that ultimately advance the agency mission, and
significant contributions to systemic changes in agency policy or procedure through effective
handling of an “early warning” issue or serious dispute.4
Internally facing ombuds and their agency stakeholders offered numerous examples of
how ombuds assist employees by modeling an organizational culture of respect, caring, fair

4

See Part 2, Research Report, p. 317

PART 1: Executive Summary

24

Final Report to ACUS for Conference Consideration (11/2016)

process, problem-solving, and a strong desire for continuous improvement. The ombuds role is
seen as a critical point of initial contact and “sounding board” for many employee issues and
conflicts, providing a place for employees “to be heard, an opportunity to vent and/or learn about
their rights, and gain a reality check.”5
Furthermore, through their coaching and training efforts, ombuds have enhanced the
“conflict competency” of employees and “helped to evolve the agency culture so that the norm is
now for disgruntled employees to sit down and try to work through conflicts first instead of filing
grievances.”6 Ombuds often assist the agency in ways beyond widely accepted dispute
resolution practices for resolving disputes such as mediation or arbitration. High levels of
emotional intelligence, communication and problem-solving skills, diplomatic competencies, and
a “tool-box” of conflict resolution methods are all necessary to help prevent conflict in the
present and future. The following is a representational statement:
[T]here are conflict resolution gaps unmet by mediation. Specifically, mediation is often
used just prior to, or as a preliminary stage of, formal adjudicative processes such as
discrimination or grievance complaints. It [mediation] appropriately focuses on issues
between parties at the lowest possible level. Mediation does not address larger systemic
issues that gave rise to the issues in the first place.7
Internally facing ombuds contribute significantly in creating a positive work environment
by “increasing morale and helping employees and managers to refocus, reframe, and address
conflict…in a healthy and productive manner” by improving conflict resolution processes,
promoting interest-based problem-solving, and being proactive and creative (coming up with
“cutting edge solutions”) in addressing problems before the issues “infect the workplace.”8

5

See Part 2, Research Report, p. 136
See Part 2, Research Report, p. 136
7
See Part 2, Research Report, p. 336
8
See Part 2, Research Report, p. 77
6

PART 1: Executive Summary

25

Final Report to ACUS for Conference Consideration (11/2016)

Externally facing ombuds spoke passionately about their commitment to “humanize
government” to constituents by providing a “bridge between concerns of individuals and
government offices and allowing voice, understanding, affirmation, strategies, and resolution for
a population that would otherwise be ignored or have limited options.” In addition, they operate
as a “switchboard operator” to channel constituents to the most appropriate resources.”9 Ombuds
offices assist people in “navigating through the agency, fellow employees, industry, and the
public,” and being involved in continuous system and policy reviews.10 Comments received by
the research team included:
[The agency] Ombudsman’s Office is active in the field and community because it brings
renewed energy and great access for the public. The Ombudsman’s role “encourages
another line of input…Constructive criticisms come out.”11
The Office “holds up a mirror to our [agency]…and elevates our visibility into certain
issues …The Office is a safety-valve, giving one more place for consumers to go.”12
“[The] Ombudsman’s Office helps to reinforce or verify a problem—and from a totally
independent source…shining a light on certain issues.”13
The impeccable manner in which these ombudsmen exercised independence, impartiality,
and confidentiality truly represented a role model for the federal ombudsman community
and the entire organization.14
As previously referenced, a critical and unique contribution of all observed ombuds is
their role and function in working with systemic issues. By developing rapport, trust, and
credibility with clients, employees, managers, and top agency officials, ombuds are a conduit to
change through their ability to bring repetitive and/or significant topics to management’s
attention in a safe, confidential way—particularly with controversial issues that might not come

9

See Part 2, Research Report, p. 114
See Part 2, Research Report, p. 242
11
See Part 2, Research Report, p. 96
12
See Part 2, Research Report, p. 97
13
See Part 2, Research Report, p. 98
14
See Part 2, Research Report, p. 104
10

PART 1: Executive Summary

26

Final Report to ACUS for Conference Consideration (11/2016)

forward without confidentiality”—and “raising issues others cannot or will not discuss . . . such
as barriers in governance structures.”15
The systemic nature of many of these benefits was apparent in the numerous interviews
conducted with case study stakeholders, as reflected in the following statements from senior
level administrators:
“They give me a more accurate and holistic picture of what is happening than I have
myself, since I am in the midst of the crisis/issue…they can prevent problems so I don’t
have to clean them up.”16
“The ombuds is an option for those who are fearful of bringing concerns to management
because of the perceived threat of retaliation.”17
The ombuds have been touted for their emphasis on the importance of developing
organizational “conflict competencies” as a priority within the Department, and for
installing conflict management competency as part of performance evaluations for
managers.”18
There are usually several cases a year that have saved the Department some
embarrassment, proving the “case for the ombuds.”19
The Ombudsman’s Office is an “early warning mechanism for potentially negative or
highly impactful problems”— a critical risk management perspective.20
Significant contributions can be supported by the innumerable legislative changes
influenced by [agency] since its inception, represented by the 78 percent relief rate in
cases in 2015, and symbolized by the fact that the [agency] does not have a queue of
unresolved cases. The [agency] also has an 88 percent customer satisfaction rate in
which “[clients] indicated they were very satisfied or somewhat satisfied with the service
provided”, even when they did not find relief of their case.21

These are just a few of the many comments by ombuds and critical stakeholders
regarding positive benefits and impacts of federal ombuds. Overall, they seem to be significant

15

See Part 2, Research Report, p. 349
See Part 2, Research Report, p. 114
17
See Part 2, Research Report, p. 136
18
See Part 2, Research Report, p. 136
19
See Part 2, Research Report, p. 137
20
See Part 2, Research Report, p. 97
21
See Part 2, Research Report, p. 156
16

PART 1: Executive Summary

27

Final Report to ACUS for Conference Consideration (11/2016)

actors in attempts to restore faith, trust, and a sense of fairness and decency to constituents,
whether they be internal or external to the organization. One agency Chief of Staff summed up
his high regard for the work and value of the ombuds in his own agency by stating “the ombuds
and their contributions are one of the best ideas in government.”22

Ombuds Professional Standards
Many major professions—for example, physicians, lawyers, engineers, scientists, and
accountants—have standards of practice, defining characteristics, codes of ethics and guidelines.
These structures define the very concept of the profession, establish a consistency in practice,
and allow for the professional development and growth of the field. This research affirms what
ACUS recommended in 90-2, and what the ombuds community in both the private and public
sectors, both domestically and abroad, has understood for many years: the value of the ombuds is
predicated on appropriate professional standards of practice and definitional characteristics.
If one looks across all types of federal ombuds, three core standards define the
professional practice of nearly all of them: independence, neutrality or impartiality, and
confidentiality. These core standards have reasonably similar definitions across the different
types of ombuds. Where there are some differences, for example with the type of confidentiality
offered to constituents, they are mostly consistent with at least one of the three sets of
professional standards (IOA, ABA, and USOA),23 and it would be relatively easy for each type
of ombuds to make their distinctions clear. In addition, most ombuds share three common
characteristics: adherence to the concept of providing credible review of the issues that come to

22
23

See Part 2, Research Report, p. 114
See discussion of standards in Report Part 2 Section 1.3.3 and 1.3.4

PART 1: Executive Summary

28

Final Report to ACUS for Conference Consideration (11/2016)

the office, a commitment to fairness, and assistance in the resolution of issues without making
binding agency decisions.
The core standards and common characteristics encourage all parties to a dispute or
problem to work with the ombuds office, especially those who are reluctant to approach the
government with an issue or may be afraid of management,24 or those within the agency who are
wary of complainants. They encourage constituents to explore effective options. By creating a
safe space, ombuds receive unvarnished feedback about an agency’s programs and processes.
This feedback informs the recommendations ombuds make to the agency as to how to better
serve their internal and external constituents—a benefit to all taxpayers.25
As the value of the federal ombuds continues to be recognized, we expect the profession
to grow. If the nation is to fully benefit from federal ombuds, the unique and complementary
combination of professional standards and characteristics that define the ombuds role and
differentiate it from other agency functions, should be recognized. The standards and
characteristics discussed herein provide essential guidance for the structure and operation of
federal ombuds offices necessary to serve the federal government and all constituents.

Promising Best Practices for Federal Ombuds Offices
Identified from Research, Surveys, Interviews, Case Studies and Profiles
Starting a new office


Immediate priorities. Work with relevant senior managers and ombuds colleagues to
establish an office consonant with standards of practice for the particular type of
practice. At the same time, listen to and build relationships with all stakeholders.

24

For example, researchers heard from two Department of Energy employees who were hesitant to bring concerns
to their collective bargaining representative or the labor relations and human resources offices because of the
potential negative impact it might have on their reputation. See Report Part 2 Section 2.2.2 for more information.
25
Office of the Attorney General, 2007; See also Report Part 2 Sections 1.6, 1.7, and 2.2 for specific examples.

PART 1: Executive Summary

29

Final Report to ACUS for Conference Consideration (11/2016)

o Consult with professional groups, other federal ombuds, and with all relevant
managers.
o Consult with the Inspector General with jurisdiction over the agency, agency
counsel, and other senior managers when drafting the charter, and spell out the
safeguards for confidentiality for the office.
o Consult with top leaders and support them in setting the tone and preparing the
agency for an ombuds function. Ensure that the ombuds reports to the topmost level of the agency.
o Seek support from leaders to get a records schedule approval by the National
Archives and Records Administration (NARA), which provides that
confidential ombuds records may be destroyed soon after an issue is resolved.
o Craft an “ombuds elevator speech,” for use wherever appropriate, and use the
organizational chart as a road map, to begin meeting with all stakeholders.
Developing intra-agency support


Build trust throughout the agency. Ombuds must be seen as safe, accessible, and
credible to all stakeholders to earn sustainable and public support from top leaders in
the organization.
o Help stakeholders to understand how the ombuds’ work in surfacing and helping
to resolve issues serves their needs. This is an important element of developing
support.
o Communicate with all stakeholders, constituents, and agency employees, an
absolute commitment to uphold the core professional standards of independence,
confidentiality and impartiality/neutrality as the anchor of ombuds practice.

PART 1: Executive Summary

30

Final Report to ACUS for Conference Consideration (11/2016)

o It is critical from the outset that the ombuds office handles its mandate,
independence, and confidentiality in ways that build the trust of agency
leadership, management, and other stakeholders. Ongoing discreet
communication, as appropriate, early and often about problems as they surface,
and strong, collaborative relationships perceived by stakeholders as objective (but
sensitive to their concerns) and supportive will avoid creating any perception that
the ombuds is creating discontent or stimulating complaints rather than enabling
existing issues to surface and providing impartial assistance in the interests of all
concerned.


Collaborate with other offices. Utilize every opportunity to reach out to offices that
might be concerned about territorial issues.
o Recognize that this may well be the first time that individuals are working with an
ombuds; many may not even know what one is. Explain the ombuds role, figure
out how the offices can collaborate, and discuss referrals from and to the ombuds
office. Prepare to do this over and over as personnel changes occur.
o Adopt a permanent and consistent, “we can’t do this without you” constructive
approach with all line and staff managers with conflict management
responsibilities. Establish an on-going dialogue with each and schedule regular
check-in meetings with the divisions, offices, and others with whom the ombuds
office works closely.
o Learn everything you can from other managers about issues facing the agency and
constituents. Share knowledge generously (consistent with confidentiality
commitments.)

PART 1: Executive Summary

31

Final Report to ACUS for Conference Consideration (11/2016)

Outreach and promotion of services


Communicate creatively. Outreach demonstrates value through visibility and
providing immediately useful information, and works to address misconceptions
about the office.
o Develop attractive and catchy informational “business cards,” infomercials,
videos, posters.
o Make sure the ombuds office is accessible to all stakeholders (be mindful of
disabilities, language groups, etc.).
o Include specific plans for connecting with specific stakeholders, as part of the
office’s strategic plan. Implement annual “in-reach” and outreach plans as part of
the office’s strategic plan, with objectives to ensure intentionality in how the
office engages with their internal/external stakeholders.
o Make use of available technology—for example, to offer webinars, pre-taped
content, and an online interface (if appropriate to the type of office) to contact or
submit questions to the ombuds, and post FAQs, self-help tools, etc.
o Make presentations at new employee or new customer orientations and provide
updates during leadership meetings, all hands meetings, etc.
o Utilize trainings and workshops as an opportunity to provide specialized
information appropriate to the agency mission, the purposes of the office, and the
interests of constituents—for conflict prevention, and relationship building with
stakeholders.
o Host stakeholder forums to get critical input from constituents about the
challenges they face, and how the office might more effectively meet their needs.
These meetings should be expertly facilitated and structured to provide for candid

PART 1: Executive Summary

32

Final Report to ACUS for Conference Consideration (11/2016)

discussion. Follow-up afterward with stakeholders; see if getting back to them
raises more concerns.
The multi-person ombuds office: nimble by design


Complementary blend of skills. If possible, seek ombuds and other office personnel
with a variety of work and educational experience. This will permit the office to offer
a wider understanding of different cultures and to offer a broader menu of skills.
o Seek skills in areas such as human services, organizational development, law,
public administration, multi-cultural workshop design and development, data
analysis, and report writing.



Sustainability. Continue to develop new talent.
o Bring in detailees who will gain valuable experience and might become
permanent staff or share the ombuds experiences when they return to their former
position.
o Provide opportunities for newer ombuds to “shadow” more experienced ombuds;
create a mentoring program and informal mentoring channels.
o Engage in explicit individual career development and succession planning.
o When requesting additional staff, make the “business case” for more ombuds by
comparing the sizes and levels of activity in similar offices, and highlighting the
need for succession and career planning that would ensure long-term success,
stability, and sustainability for the agency’s ombuds’ capability.



Continuity of service. If appropriate to the type of office, all ombuds should be able
to step in for one another—with appropriate means to be kept up to date about one
another’s cases.

PART 1: Executive Summary

33

Final Report to ACUS for Conference Consideration (11/2016)

o Provide an “ombuds of the day” or other means to handle walk-ins.


Supportive environment. Given the stressful and somewhat isolating nature of
ombuds work, foster positive, supportive relationships that are important for
effectiveness and well-being—among all members of an ombuds office, and with
other ombuds colleagues.
o Encourage colleagues to protect their health, understand and deal with
compassion fatigue, and affirm the accomplishments of other ombuds (consonant
with the standards of practice).
o Implement appropriate office and working group discussions of the welfare of
ombuds professionals.

Assessments and accountability


Encourage structured “accountability” practices such as:
o Hold regular, facilitated self-assessments at the individual and office levels;
o Review data collection and data analysis methods on a yearly basis;
o Implement and monitor appropriate time frames for acknowledging contacts to
the office and starting on problem resolution;
o Encourage intra-office and working group professional discussions of the goals of
the specific ombuds office, new issues, patterns of issues, the specific functions
being performed, cohorts being served, referrals to and from other offices and
outside constituents;
o Consider tracking innovative and objective metrics such as “repeat consultation
requests from top managers,” a decline in formal grievances after training
programs, numbers of visits from bystanders regarding concerns or exemplary

PART 1: Executive Summary

34

Final Report to ACUS for Conference Consideration (11/2016)

practices, numbers of referrals to and from other elements in the conflict
management system, or invitations to facilitate senior management meetings;
o Provide mid-year reports in addition to annual reports.
Promoting a conflict competent culture


Agency-Wide skill development. Consider that one of the key functions of internallyfacing ombuds office is to develop “core conflict competencies” of employees. This
may be done in one-on-one coaching, group and team facilitations, workshops and
trainings, brown-bag lunches, and leading by example.



“Complaints can be a compass.” Keep reviewing the interests of constituents.
Review the breadth and depth of initiatives, (as relevant to the type of ombuds office),
that are now being performed by ombuds, and consider adding to the portfolio of
services provided if consistent with the skills sets in the ombuds office. Consider
proactive functions such as teaching team audits, facilitated self-assessment in a given
work unit, monthly forums, conducting anonymous focus groups at the request of
senior managers, specialized coaching for abrasive senior professional and managers.



Examine who is accessing the ombuds office, and consider reaching out to those who
are thought to have concerns but are not contacting the office: bystanders, anonymous
callers, and different language groups.



Link to performance measures. Support making conflict competencies part of
performance evaluation for managers and supervisors at the agency, and then, over
time, installing these as performance measures for all employees.



Supporting coordination of a conflict management system. Structure and develop the
idea of the ombuds as a designated independent office that as part of its mission

PART 1: Executive Summary

35

Final Report to ACUS for Conference Consideration (11/2016)

fosters the effectiveness of the whole agency conflict management system (which
may be called by another name).
o In some agencies the ombuds may help develop and support programs with “unit
mediators,” “responsible workplace advisors,” collateral duty ombuds, or
volunteers who are not federal employees.
o In some agencies the ombuds office may explicitly or informally help to
coordinate various conflict management functions. In some agencies ombuds
participate in regular meetings with the heads of other conflict management
offices such as HR, EAP, security, EEO, to discuss common issues, help build
constructive working relationships, prevent misunderstandings, and develop plans
to address various trends, themes, and systemic issues.

Summary and Highlights of the Legal Analysis26

The legal analysis considers the following issues:


To what extent and how the functions of federal ombuds are covered by the
Administrative Dispute Resolution Act (ADRA) including its prohibitions and
requirements, in particular those in § 574 on confidentiality;



How case law and commentary on the law of privilege and the inherent authority of
judges to manage discovery might further illuminate the scope of federal ombuds
confidentiality; and

26

Citations in the legal portions of the Report follow Bluebook rather than APA formatting.

PART 1: Executive Summary

36

Final Report to ACUS for Conference Consideration (11/2016)



How adherence to ombuds professional standards and the rights and obligations under
ADRA are affected by other statutes, regulations and management directives,
specifically how these standards are affected by:
o Law pertaining to the affirmative duty of federal employees to report certain
information to agency or other authorities (e.g., the duty to report waste, fraud,
abuse and corruption);
o The law pertaining to actual and implied notice to federal agencies;
o Federal sector labor and employment law;
o The Inspector General Act;
o The Freedom of Information Act (FOIA), the Federal Records Act (FRA) and the
Privacy Act;
o Statutes creating ombuds positions in the federal government.

Given the limited case law interpreting ADRA, in any context, or specifically addressing
the legal status of federal ombuds, the broader legal context of alternative dispute resolution and
analogous case law are considered. Where relevant, some developments in case law regarding
ombudsmen in the private sector will be discussed.
The legal analysis presents the spectrum of law in the respective areas of inquiry from
settled to uncertain, and addresses key legal questions raised by commentators.
Recommendations are made as to how federal ombuds might best position themselves,
practically and legally, to protect the commitments they make to constituents about office
standards, given the current legal environment.

PART 1: Executive Summary

37

Final Report to ACUS for Conference Consideration (11/2016)

Ombuds privilege, inherent judicial authority to manage discovery, the Administrative
Dispute Resolution Act of 1996 (ADRA)
Requests for testimony or confidential documents may come to the federal ombuds in the
course of litigation. ADRA27 § 574(b)(5) sets forth the balancing test a court must use to weigh
the need for testimony or disclosure against the confidentiality provided for in § 574. However,
inasmuch as the extent of ADRA’s coverage of ombuds is not yet clearly established, precedent
on privilege and inherent judicial authority to manage discovery may be useful to safeguard
confidentiality offered by a federal ombuds office.
The law on privilege and confidentiality as it pertains to ombuds generally and federal
ombuds specifically is not clear and still evolving if in an uncertain direction. It is clear,
however, that it does matter how the ombuds and his/her agency respond to any request (in
whatever form) in the course of litigation for documents or testimony concerning confidential
ombuds information. Specifically, how well the purposes, structure, function and need for
confidentiality on the part of that ombuds office as well as ombuds generally is both explained
and documented for the tribunal may be determinative. Further, if the ombuds and his/her
counsel seek to quash a subpoena or obtain a protective order, any court that might consider a
qualified privilege or that might be inclined to exercise its inherent authority to manage
discovery will look to what the ombuds and the ombuds’ agency have done to create an
expectation of confidentiality as well as evidence that the core ombuds professional standards are
actually adhered to in that office and agency.
With the 1996 reauthorization of ADRA and the addition of “use of ombuds” to the Act’s
list of means of alternative dispute resolution (ADR), Congress clearly expressed its intent to

27

Administrative Dispute Resolution Act, 5 U.S.C. §§ 571–584 (2012) [cited herein by section number only].

PART 1: Executive Summary

38

Final Report to ACUS for Conference Consideration (11/2016)

include “use of ombuds” under the Act’s requirements and protections.28 Apart from its
recognition that the use of ombuds is a form of alternative dispute resolution, the chief practical
impact of the inclusion of ombuds in the definition of “means of alternative dispute resolution”29
is in the application of § 574 on confidentiality. Significantly, § 574 imposes obligations on the
neutral and the parties with respect to confidentiality. It is not articulated as a privilege but
rather as a proscription describing what neutrals and parties may and may not do and the specific
exceptions to confidentiality that apply respectively. ADRA § 574 “does not provide a mere
privilege or general endorsement of ‘confidentiality.’ It prohibits disclosure . . . .”30 Further, §
574’s reach exceeds that of a privilege in that it is not limited to adjudicatory applications.
The addition of “use of ombuds” would seem to resolve the issue of the Act’s coverage of
ombuds, at least to the extent ombuds are engaged in dispute resolution. However, the meaning
of the text becomes less clear as the wide range of functions of federal ombuds are held up to the
other definitions in that section and the language in § 574 itself. Congress could reinforce and
fully realize its intent in adding “use of ombuds” to ADRA by expressly aligning the Act’s
provisions to embrace those ombuds functions that require confidentiality in order to provide the
safe place for raising issues that is the ombuds’ special purpose.
Failing such an amendment and in the absence of case law applying ADRA to ombuds,
some basic principles of statutory interpretation must be considered. As the plain meaning of the
text is not clear and there appears to be no legislative history31 that definitively resolves the

See 5 U.S.C. § 571(3) (“‘[A]lternative means of dispute resolution’ means any procedure that is used to resolve
issues in controversy, including, but not limited to, conciliation, facilitation, mediation, fact finding, minitrials,
arbitration, and use of ombuds, or any combination thereof . . . .”) (emphasis added).
29
See 5 U.S.C. § 571(3).
30
AM. BAR ASS’N, AD HOC COMM. ON FED. ADR CONFIDENTIALITY, GUIDE TO CONFIDENTIALITY UNDER THE
FEDERAL DISPUTE RESOLUTION ACT 17 (2005) (ABA Guide to Confidentiality).
31
See in this regard S. Rep. No. 104-245, at 8 (1996): “To increase the effectiveness of the work of ombuds, the bill
would extend the protections of the ADR Act’s confidentiality provisions to disputes in which they serve as neutral
parties.” This statement underlines the intention of Congress to include ombuds under the umbrella of ADRA § 574
28

PART 1: Executive Summary

39

Final Report to ACUS for Conference Consideration (11/2016)

questions that have been raised concerning which ombuds functions are covered by the
amendment of ADRA to include “use of ombuds” as a form of alternative dispute resolution, the
underlying presumption of statutory construction which requires the body construing the statute
to do so in a manner ensuring that the statute is internally consistent may be employed. “A
statute should be construed so that effect is given to all of its provisions, so that no part will be
inoperative or superfluous, void or insignificant . . . .”32 Likewise, with respect to statutory
amendments, there is “a general presumption” that “when Congress alters the words of a statute,
it must intend to change the statute’s meaning.”33
Bearing these principles in mind and turning to the problematical ADRA terminology,
the definition of “issue in controversy” in the statute is very broad, requiring only that the issue
be “concerning an administrative program” about which there is disagreement.34 Workplace
mediations and internal ombuds existed when the definition was formulated. Therefore, one can
assume that those who drafted and those who passed the 1996 ADRA reauthorization intended to
include both direct, explicit disputes about a government program and those that concern a
government program less directly by virtue of their impact on federal budgets, contracts,
processes or employees administering or executing federal government programs.35
On the question of whether or not ADRA’s use of “parties” in the plural precludes most
ombuds activities from ADRA coverage, it must be said that the visible assistance offered to the
constituent seeking help in resolving an issue may be limited to the ombuds’ interaction with that
visitor. Significantly, however, an “issue in controversy” by definition denotes a conflict
between two or more parties and accordingly the use of “parties” in the plural should not be an
but does not clarify which ombuds functions are covered or what might have been meant by the somewhat
contradictory term “neutral parties.”
32
Hibbs v. Winn, 542 U.S. 88, 101 (2004).
33
See United States v. Wilson, 503 U.S. 333, 336 (1992); Stone v. INS, 514 U.S. 386, 397 (1995).
34
See 5 U.S.C. § 571(8).
35
See also ABA Guide to Confidentiality, supra note 4, at 60.

PART 1: Executive Summary

40

Final Report to ACUS for Conference Consideration (11/2016)

obstacle to coverage of this sort of assistance with dispute resolution. Further, one could
conclude that the agency is always, in effect, de facto a party when the ombuds is, under the
general terms of his/her appointment by the agency, assisting in the resolution of an issue
concerning an agency program.36
Finally, there is the question of whether or not federal ombuds are “neutrals” within the
meaning of ADRA. Under the Act, a neutral need only be someone who is acceptable to the
parties and who assists in the resolution of issues in controversy. As the ABA Ad Hoc
Committee noted, under ADRA “a neutral need not even be ‘neutral’” as long as the parties
agree.37 Inasmuch as the constituent voluntarily chooses to seek assistance from the federal
ombuds, and the agency as another party employs (or contracts with) the ombuds for purposes,
inter alia, of resolving agency issues, both parties can be deemed thereby to have indicated
consent. Hence, the ombuds practicing to professional ombuds core standards is a neutral under
the Act’s limited requirements.
The policy concerns surrounding ombuds and confidentiality tend to be distinct from that
of other ADR professionals in one key aspect. For most ADR processes, the dispute has already
surfaced and confidentiality is critical primarily to protect the process, to encourage frank
discussion without fear that what is said during the ADR process will later be used against the
party offering the communication in question. With an ombuds, however, confidentiality is also
of paramount importance as an incentive to get the constituent “in the door” and the issue raised
in the first place, thereby affording the ombuds the opportunity to assist the constituent and the
agency in resolving it before it escalates or festers with negative consequences for all concerned.
Moreover, ombuds often are able, without breaching confidentiality, to ensure that the agency is

36
37

Id. at 61.
Id. at 60.

PART 1: Executive Summary

41

Final Report to ACUS for Conference Consideration (11/2016)

apprised of serious issues brought by constituents for whom anonymity is a necessary
inducement and this would not be possible were ombuds unable to make credible pledges of
confidentiality.
Questions have been raised about whether all of the techniques deployed by the ombuds
in the interests of resolving disputes are covered by ADRA. The typical ombuds approach
includes a variety of techniques and practices for providing assistance that may range from
merely discussing and referring the visitor to other informal or formal channels all the way to
looking into the matter, shuttle diplomacy or mediation or beyond. Moreover, the ombuds’
dispute resolution process is a fluid one. There is no set sequence of practices and, in fact, an
ombuds may go back and forth among them. As a practical matter, it is difficult to envision how
the purposes of ombuds confidentiality under ADRA § 574 could be served were confidentiality
to attach, detach and then reattach at uncertain intervals during a dynamic dispute resolution
process depending on what dispute resolution practice is being deployed at a given time.
Further, there is consensus in federal guidance that the confidentiality provisions of
ADRA begin to apply when the individual seeking assistance first approaches the dispute
resolution office and raises their concern.38 Inasmuch as many issues that are raised with ADR
intake personnel never reach a dispute resolution session during which the neutral facilitates a
discussion among the parties, whether because the constituent accepts a referral to a different
process or decides not to pursue the matter, it must be presumed that ADRA’s confidentiality
provisions apply even when there is no later dispute resolution session among the parties that
might be recognized as mediation, conciliation or adjudication. Absent that presumption,
confidentiality would only attach after the fact once it is known whether or not a party raising an
See, e.g., Confidentiality in Federal Alternative Dispute Resolution Programs, 65 Fed. Reg. 83,085, 83,090 (Dep’t
of Justice December 29, 2000) (concluding that ADRA confidentiality applies to the intake and convening stages of
ADR).
38

PART 1: Executive Summary

42

Final Report to ACUS for Conference Consideration (11/2016)

issue goes forward with a specific ADR session procedure like mediation. Such an approach
would increase the uncertainty of potential users of ADR and diminish their willingness to
approach the ADR office.
There are some ombuds functions that cannot easily be placed within the requirements
and protections of § 574 on confidentiality because they are not associated with resolution of
particular issues. These might include, for example, general conflict management training that is
not part of an intervention or facilitation of agency conversations that are proactive (e.g. strategic
planning) and not part of resolving existing conflicts. Some, though not all, of the systems work
that a subset of federal ombuds engage in would also likely be excluded from coverage
depending on the extent to which it might be deemed part of a resolution process. However, a
host of other ombuds functions that are integral elements of the uniquely fluid and flexible
approach to resolving issues that is the hallmark of ombuds practice must be covered by ADRA.
In light of all of the above, a practical and reasonable interpretation of the addition of
“use of ombuds” to ADRA entails a reading that would look at the ombuds dispute resolution
process as a whole, having the coverage of § 574’s protection and requirements beginning when
the visitor first approaches the ombuds with a concern and ending when the ombuds has either
ceased to be involved or breaches confidentiality with the visitor’s consent or under a § 574
exception. Moreover, this would be so without regard to which techniques are used in the
interests of resolving the issue. As noted, ombuds functions that are not associated with
resolving issues would likely not come within ADRA’s requirements.
In sum, each ombuds office should consider for itself the office’s standards, the full
gamut of roles it plays and functions it performs in light of ADRA’s definitional requirements
and § 574’s limitations. Some, and in most cases many, but not all functions of offices
practicing to professional standards will likely be covered by ADRA. It is important to
PART 1: Executive Summary

43

Final Report to ACUS for Conference Consideration (11/2016)

understand what these are, what this means for constituents, the agency and the ombuds and
what options the ombuds has given the legal environment in its entirety. For those functions
covered by ADRA, § 574 imposes obligations and requirements pertaining to confidentiality
with specified exceptions. For those offices created by statute, any specifications in that statute
addressing independence, impartiality, and most particularly confidentiality would prevail over
ADRA’s requirements.
Possible modification of ADRA
Ombuds practicing to core professional standards and indeed the ADR community at
large would benefit from certain targeted amendments to ADRA. These would add needed
clarity and remove much of the ambiguity as to whom the Act covers and the scope of that
coverage. These changes might include:


§ 571. Definitions
o (8) “issue in controversy” — broaden this definition to expressly include internal
conflicts of the kind handled by workplace mediators, conflict management
coaches and internal ombuds and to include issues for which the neutral directly
engages with only one party in the course of providing assistance in resolution.
The latter would also require modification of § 571(6) to the effect that both
parties need not actively participate in a “dispute resolution proceeding.”
o (9) “neutral” — to align with current thinking, clarify that this term denotes any
individual acceptable to the parties who functions specifically to aid the parties in
resolving an issue in controversy. This would align the definition in § 571 with
the descriptive language in § 573(a).

PART 1: Executive Summary

44

Final Report to ACUS for Conference Consideration (11/2016)

o (10) “party” — clarify that this includes both named parties and any person or
entity significantly affected by a potential resolution of the issue in controversy
and specify additionally that when a federal neutral aids parties to resolve an issue
in controversy the agency is always, de facto, a party. In either case, the Congress
or the agency has determined that the cost of establishing ADR programs is
outweighed by the benefits to the government precisely because the government
is significantly affected directly or indirectly by the conflicts these programs are
designed to address. (This amendment to include the government as a party might
not be necessary should the amendments recommended above for § 571(6) and
(8) be enacted.)


§ 574. Confidentiality — Note that if this provision is modified to more definitively
embrace federal sector ombuds, allowance should be made for those ombuds offices:
1) that practice according to USOA standards which provide for confidentiality only
at the discretion of the ombuds which is at variance with confidentiality as defined in
the current § 574 and/or 2) that were created by statutes specifying the scope of
confidentiality applicable to that office.
o § 574(3) — the exception for communications “required by statute to be made
public” should be modified to comport with its presently generally understood
meaning as applying to communications required by statute to be made public or
reported to agency officials or other authorities.
o § 574(j) — consideration should be given to harmonizing the Privacy Act and the
Federal Records Act with the confidentiality provisions in § 574 as has already
been done with FOIA.

PART 1: Executive Summary

45

Final Report to ACUS for Conference Consideration (11/2016)

o An additional provision precluding access by Inspectors General to confidential
ombuds communications should be considered. Barring that, a provision
clarifying the relationship between ombuds and Inspector Generals might be
added, providing a test for access similar to that for courts found in § 574(a)(3).
o § 574 should also be modified to articulate what is now generally understood, i.e.,
that confidentiality begins to attach at the time of ADR intake. Further, it should
be made clear that ADRA’s confidentiality persists until the dispute resolution
process concludes, regardless of the techniques employed throughout or whether
or not there is a resolution. If the government determines that offering alternative
means of resolving issues is in its interest, it is also in the government’s interest to
encourage use of these options by protecting users from their first approach to the
office offering the service. If formal settlement is reached, it should be disclosed
if required by law.
Independent Counsel
It cannot be sufficiently emphasized that when there is a legal challenge to ombuds
confidentiality, the ombuds should have access to independent rather than agency counsel. If an
ombuds does not have independent counsel, the ombuds should be cautious about what dispute
resolution communications are revealed to the agency’s counsel should that counsel be called
upon to defend ombuds confidentiality. Although attorney client privilege may apply, there may
be times when the interests of agency counsel and that of the ombuds may not be congruent, for
example when a threat to confidentiality emanates from or involves another office within the

PART 1: Executive Summary

46

Final Report to ACUS for Conference Consideration (11/2016)

agency that agency counsel also represents.39 Likewise, counsel may be required to balance a
variety of agency interests in deciding during case negotiations which of an opposing litigant’s
demands to accept. Agency counsel may also lack experience or expertise in addressing requests
for disclosure of confidential ombuds communications.
For these reasons, and in the interests of reinforcing ombuds independence, every effort
should be made to obtain independent counsel for federal ombuds when and as issues arise or
when the ombuds wants to manage legal questions proactively. Recognizing that few agencies
routinely use outside counsel, thought might be given by ACUS40 and/or COFO to engaging the
Department of Justice in identifying a niche in government where a cadre of lawyers might be
educated on legal issues pertaining to ombuds and available for advice and/or litigation support
should the need arise. Alternatively, COFO might identify those within their ranks who are
lawyers and willing to serve in, at least, an advisory capacity. The “Shared Neutrals” program
administered by the Department of Health and Human Services might serve as a model for such
sharing of expertise and services among agencies.41
Practicing to standards
Those legislative and agency officials who would create offices that assist designated
constituents to raise and resolve issues should only attach the “ombuds” title to the office if the
office adheres to the three core principles of confidentiality, independence and
impartiality/neutrality as represented in at least one of the three sets of professional standards

See Charles L. Howard, THE ORGANIZATIONAL OMBUDSMAN, ORIGINS, ROLES, AND OPERATIONS—A LEGAL
GUIDE 305–07 (2010).
40
See Administrative Conference Recommendation 87-3, Agency Hiring of Private Attorneys, 52 Fed. Reg. 23,632
(June 24, 1987).
41
See Sharing Neutrals, HHS, http://www.hhs.gov/dab/divisions/adr/sharingneutrals/sn.html.
39

PART 1: Executive Summary

47

Final Report to ACUS for Conference Consideration (11/2016)

(IOA, ABA and USOA).42 Existing offices that do not reflect these principles should be
modified to adhere to them, or renamed.
The evident lack of a clear definition of federal ombuds based on core principles makes a
common set of expectations for federal ombuds more difficult to achieve and these principles,
for those federal offices that have adopted them, more difficult to legally defend.43 Of equal
importance, failure to establish and operate an ombuds office consistent with all three applicable
ombuds core standards will undermine that ombuds’ ability to defend a challenge to any one of
them. From a legal perspective, while ADRA has since 1996 included “use of ombuds” in its
definition of the means of alternative dispute resolution, as we have discussed its embrace of
those with the ombuds title and their various practices is still not definitively resolved.44 A
common understanding, at least, of the meaning of the ombuds title would render interpretation
of this addition to the Act far less daunting.
Articulating and maintaining standards for ombuds would not inhibit legislative or
executive efforts to create “complaint handling” offices that provide a combination of, for
example, some of the following services to internal or external constituents: inquiry, dispute
resolution, facilitation, coaching, communication, outreach, and training. However, if the
architects of such offices want to claim the name and obtain the particular benefits of ombuds
practice, those creating such offices must fully commit to the standards that have been shown to
make those benefits possible. This means at a minimum placing the ombuds office where it is,

42

See IOA STANDARDS OF PRACTICE (2009); ABA STANDARDS FOR THE ESTABLISHMENT AND OPERATION OF
OMBUDS OFFICES (2004) [hereinafter 2004 ABA Standards]; UNITED STATES OMBUDSMAN ASSOCIATION (USOA),
MODEL SHIELD LAW FOR OMBUDSMAN (1997).
43
Moreover, the inconsistent and unpredictable definitions and standards for ombuds in the federal sector may well
confuse the general perception of what an ombuds is and undermine attempts to build and secure the profession
nationwide in both the public and private sectors.
44
Nor is it at all clear that the Act would apply to any offices in the federal government that might be acting as
ombuds offices consistent with ombuds professional standards but without the ombuds title except when they are
performing one of the functions specifically named as a means of alternative dispute resolution in ADRA § 571(3).

PART 1: Executive Summary

48

Final Report to ACUS for Conference Consideration (11/2016)

and is perceived to be, independent and permitting it to operate as independently as is possible
consistent with law and accountability. Similarly, it means that ombuds confidentiality and
impartiality under the standards must be broadly communicated, respected and supported from
the top down.
Some agency leadership, particularly those in the public eye who are accountable for
what transpires within their area of responsibility, may be uncomfortable with the notion of a
largely independent office within the agency offering confidentiality in one of the forms
recognized by ombuds standards. Accordingly, one best practice that characterizes some of the
most effective ombuds offices is their ongoing efforts to forge strong relationships characterized
by mutual understanding with agency leadership and management, legal offices, Inspector
General offices, officials responsible for FOIA requests, records management and, if relevant,
equal employment opportunity (EEO), and employee and labor relations. Such efforts build the
trust necessary to inspire confidence in the confidentiality, independence and impartiality that are
the lifeblood of ombuds effectiveness.
Affirmative duty to report
To the extent that ombuds communications are covered under ADRA, where a statutory
duty to report information conflicts with confidentiality, the duty to report prevails under §
574(a)(3) even if it conflicts with professional standards on confidentiality and whether or not
there is an imminent risk of serious harm.45 The same would be true for many of the reporting

There are few statutes that clearly fall within ADRA § 574(a)(3)’s exception for information that “is required by
statute to be made public.” At one point, the “made public” language in ADRA seemed to be interpreted literally,
often in connection with the Clean Air Act, which requires that “[a]ny records, reports or information obtained under
. . . this section shall be made available to the public.” The evolving consensus appears to be that the exception
relates more to the use of the word “statute” in § 574(a)(3) than to the “to be made public” language. The two
statutes, other than possibly the Inspector General Act, most commonly assumed to fall within ADRA’s exception
are 18 U.S.C. § 4, which makes it unlawful for any person — including federal employees — to fail to report
knowledge of a felony to appropriate authorities, and 28 U.S.C. § 535(b), which requires executive branch
employees to report the crimes of other government officers and employees. In addition, some statutes creating
45

PART 1: Executive Summary

49

Final Report to ACUS for Conference Consideration (11/2016)

obligations found in non-statutory sources that merely echo the statutory duties to disclose
criminal or potentially criminal behavior. However, where the duty to report is not contained in
a statute, the prohibitions in ADRA against disclosure arguably would prevail. In this regard,
some regulations and management policies with reporting requirements are not reflected in
statutory requirements as such. For example, while fraud and abuse may be potentially criminal,
“waste” may not be and the federal employee duty to report fraud, waste and abuse is not
“required by statute.”46
Congress signaled the notably high value it placed on confidentiality in dispute resolution
processes by, inter alia, restricting the exception at issue to statutory conflicts and therefore
agencies should not attempt to impose additional agency specific obligations on ombuds to
report information obtained during communications that would otherwise be confidential.
However, given that some non-statutory obligations to report are of general application across
the government and not insignificant, it is important to consider how these obligations might be
harmonized with prohibitions against disclosure under ADRA. Ombuds should consider with
counsel and agency leadership what non-statutory legal and ethical reporting obligations must be
applicable in light of the standards and exigencies of the office and other pertinent factors. Any
discussion should for most ombuds include the caveats that where possible at the outset all
efforts will be made to encourage the visitor to report the information him or herself through
appropriate channels, anonymously if necessary, or to permit the ombuds to get information
where it needs to go while protecting the identity of the visitor. Additionally, the ombuds should
advise that if the visitor declines and the ombuds affirmatively is obligated to report, it will be

ombuds offices may have specific provisions pertaining to the duty to disclose. These would come within the
exception in § 574(a)(3).
46
See, e.g., 5 C.F.R. § 2635.101(b)(11) (requiring that all federal executive branch employees “shall disclose waste,
fraud, abuse, and corruption to appropriate authorities.”).

PART 1: Executive Summary

50

Final Report to ACUS for Conference Consideration (11/2016)

done by the ombuds in a manner that protects confidentiality to the fullest extent possible. In the
end, if there is a clear mutual understanding with the agency on the parameters of confidentiality
and this understanding is shared in a timely fashion with constituents and visitors, an argument
can be made that the parties have implicitly agreed to “alternative confidential procedures for
disclosure” under ADRA § 574(d)(1)47 rendering a subsequent consistent disclosure by the
ombuds permissible under § 574. Since most ombuds in this study reported that they sometimes
learn of very serious concerns, effective mutual understandings between ombuds and agencies
are essential to build sufficient trust so that ombuds offices can continue to serve the government
as a safe, accessible and credible point of access.
The question of notice to the agency
Under the Restatement (Second) of the Law of Agency and generally recognized black
letter law on agency, there may be few, if any, situations in which federal ombuds are clearly
authorized by statute or charter to receive notice on behalf of the employing agency. Therefore,
most federal ombuds created and practicing to core standards specifying independence will not
be agents of their employer for purposes of legal notice or authorized conduits of information,
and accordingly only the specter of implied agency would be a concern. The ombuds’
knowledge of pertinent information might be imputed to the employer should appropriate
measures not be taken by agency officials and the ombuds him or herself to clearly confirm the
ombuds’ independence and disavow any authority on the ombuds’ part to receive notice or act as
a conduit of information. Most importantly, the ombuds should not be assigned to a position or
given collateral responsibilities that would be inconsistent with such disavowals of agency. It

5 U.S.C. § 574(d)(1) (“The parties may agree to alternative confidential procedures for disclosures by a neutral.
Upon such agreement the parties shall inform the neutral before the commencement of the dispute resolution
proceeding of any modifications to the provisions of subsection (a) that will govern the confidentiality of the dispute
resolution proceeding . . . .”).
47

PART 1: Executive Summary

51

Final Report to ACUS for Conference Consideration (11/2016)

goes almost without saying that in order to make this assertion the ombuds should in fact be
independent, unencumbered with management responsibilities outside the ombuds office itself
and with the requisite independent operational authority.
Concerning notice and agency, federal ombuds should be very specific and cautious
when they articulate to constituents and at large about their standards, mission and functions.
Communications about most ombuds offices stress that they are safe, confidential places to raise
issues of concern. Indeed, this study shows that ombuds are sometimes called by visitors with
very serious concerns and by potential whistleblowers. In touting these beneficial and
sometimes unique attributes, it is imperative that communications avoid any implication that the
ombuds has authority to receive complaints for the agency, or otherwise serve as an official
conduit of information (assuming that to be the case). Likewise, when communicating about the
scope and benefits of the confidentiality offered by the ombuds office, it is important that
constituents understand the trade-offs of this practice including with respect to notice. It follows
that ombuds must be informed themselves and inform their constituents about what other options
there might be for reporting a concern and seeking formal investigation and/or redress if the
ombuds cannot provide these services.
Federal ombuds differ widely in purpose and structure and these differences may have
particular significance with respect to agency. While most federal ombuds will be able to make
the case that they are not agents, it is possible that some offices bearing the ombuds title,
particularly among those that serve external constituents, are situated, structured and promoted as
a conduit of information to their respective agencies or may reasonably be perceived as such
absent effective communications articulating facts that would negate agency status.

PART 1: Executive Summary

52

Final Report to ACUS for Conference Consideration (11/2016)

Additional legal issues relevant to federal ombudsmen
As discussed at length in the legal analysis section of this Report, there are several federal
statutes that federal agencies and ombudsmen should take into account in order to establish an
effective ombuds office that both adheres to core ombuds professional standards and is
compliant with the law. These include: federal sector labor law, in particular Federal Service
Labor-Management Relations Statute (FSLMRS)48 § 7114; the Inspector General Act of 197849
and the impact of the Federal Records Act (FRA),50 Freedom of Information Act (FOIA)51 and
the Privacy Act52 on ombuds records and confidentiality.
Proposed ACUS Recommendation
The following draft constitutes the proposed recommendation of the Administrative
Conference’s Committee on Rulemaking, for consideration by the full Conference
membership. It is based on the authors’ suggested recommendations submitted to the
Conference on September 19, 2016. The original draft was modified by the committee, with
the assistance of the authors and the Conference staff, through a series of public committee
meetings held on September 24, October 19 and November 3, 2016, as well as by consideration
and review of comments received via the ACUS website. The authors have worked
collaboratively with all concerned to understand the concerns raised and are in general
agreement with this proposed recommendation as put forth by the Committee on Rulemaking.

The Use of Ombudsmen in Federal Agencies
Committee on Rulemaking
Proposed Recommendation for Council | November 17, 2016
This recommendation updates and expands on the Administrative Conference’s earlier
Recommendation 90-2, The Ombudsman in Federal Agencies, adopted on June 7, 1990. That
48

5 U.S.C. §§ 7101–7135 (2012).
Pub. L. No. 95-452 (Oct. 12, 1978) (codified as amended at 5 U.S.C. app (2015)) (“IG Act”).
50
44 U.S.C. §§ 3101–3107 (2016) (current through Pub. L. No. 114-185).
51
See also 5 U.S.C. § 552 (2016) (current through Pub. L. No. 114-185).
52
5 U.S.C. § 552a (2012).
49

PART 1: Executive Summary

53

Final Report to ACUS for Conference Consideration (11/2016)

document concentrated on “external ombudsmen,” those who primarily receive and address
inquiries and complaints from the public, and was formulated before “use of ombuds” was added
to the definition of “means of alternative dispute resolution” in the Administrative Dispute
Resolution Act (ADRA)1 in 1996. In 90-2, the Conference urged “the President and Congress to
support federal agency initiatives to create and fund an effective ombudsman in those agencies
with significant interaction with the public,” believing that those agencies would benefit from
establishing either agency-wide or program-specific ombudsman offices.
The present recommendation is based on a study of the far broader array of federal
ombuds2 that have been established since the Conference’s earlier recommendation on this
subject. Federal ombuds now include multiple variations of both primarily externally-focused
and primarily internally-focused ombuds (i.e., those who receive inquiries and complaints from
persons within the agency). These individuals and offices can and do make a distinct and
beneficial contribution to government effectiveness. While all forms of alternative dispute
resolution expressly embraced by the ADRA have the capacity to reduce litigation costs and
foster better relationships, the ombuds alone affords the constituent and the agency the
opportunity to learn about and address issues before, in effect, they have been joined.
Constituents and the agency are served by the ombuds’ skilled, impartial assistance in resolution,
and the agency is served by the opportunity for critical early warning of specific and systemic
issues.

1

5 U.S.C. §§ 571-84; see § 571(3).
The term ombudsman is Scandinavian and means representative or proxy. Variations on the term exist in the field
(ombudsmen, ombudsperson, ombuds, etc.) In this recommendation, the term “ombuds” will be used as the
predominant term to be as inclusive as possible. For historical background on the use of ombudsmen in other
countries and their potential value in the United States, see Walter Gellhorn, OMBUDSMEN AND OTHERS: CITIZEN
PROTECTORS IN NINE COUNTRIES (1966), and Walter Gellhorn, WHEN AMERICANS COMPLAIN: GOVERNMENTAL
GRIEVANCE PROCEDURES (1966).
2

PART 1: Executive Summary

54

Final Report to ACUS for Conference Consideration (11/2016)

The research conducted to support this recommendation, including quantitative and
qualitative surveys, interviews, case studies and profiles, revealed that federal ombuds can add
value to their agencies in a variety of ways.3 Ombuds (1) identify significant new issues and
patterns of concerns that are not well known or being ignored; (2) support significant procedural
changes; (3) contribute to significant cost savings by dealing with identified issues, often at the
earliest or pre-complaint stages, thereby reducing litigation and settling serious disputes; (4)
prevent problems through training and briefings; (5) serve as an important liaison between
colleagues, units, or agencies; and (6) provide a fair process for constituents.
Externally-facing ombuds were more likely to report supporting the agency with specific
mission-related initiatives; helping the agency to improve specific policies, procedures, or
structures; making administrative decisions to resolve specific issues; helping within the agency
to keep its organizational processes coordinated; and advocating on behalf of individuals.
Internally-facing ombuds were more likely to report helping constituents by providing a safe way
to discuss perceptions of unsafe or illegal behavior; promoting the use of fair and helpful
options; helping to prevent problems by coaching one-on-one; and providing group training and
briefings to constituents. Whistleblower ombuds and procurement ombuds—consonant with
their particular focus on more narrowly defined responsibilities—described their
accomplishments as providing specific information and education, and guidance about very
specific matters of concern to their constituents.
Since the Conference last considered ombuds in the federal government, the milieu in
which government operates has, by all accounts, become more polarized, with government itself
often the target of suspicion and hostility. In a challenging environment in which many federal
Houk et al., A Reappraisal — The Nature and Value of Ombudsmen in Federal Agencies, available at
www.acus.gov/research-projects/ombudsman-federal-agencies-0
3

PART 1: Executive Summary

55

Final Report to ACUS for Conference Consideration (11/2016)

agencies struggle to maintain the trust of the public they serve and even of their own employees,
the ombuds is uniquely situated to provide both pertinent information and assistance in resolving
issues to constituents and the agency alike. The ability of the ombuds to provide a place
perceived as safe — which can offer a ready, responsive, and respectful hearing and credible
options — in itself builds trust. And trust is a commodity without which government in a
democratic society cannot function effectively.
Accordingly, the Conference continues to urge Congress and the President to create,
fund, and otherwise support ombuds offices across the government consistent with the
recommendation articulated below. Further, the Conference urges those agencies that already
have ombuds, and those that are contemplating creating ombuds offices, to align their office
standards and practices with those included in this recommendation. In general, the Conference
recommends these practices to the extent applicable in particular situations, regardless of
whether an ombuds office or program is created by Congress or by an agency.
Although functionally the federal ombuds landscape is quite diverse, most federal
ombuds share three core standards of practice — independence, confidentiality, and impartiality
— and share common characteristics. The core standards are set forth in the standards adopted
by the American Bar Association (ABA),4 the International Ombudsman Association (IOA),5
and the United States Ombudsman Association (USOA),6 though with some variations,
particularly with respect to confidentiality. These organizations’ standards are generally
followed, as applicable, and considered essential by the ombuds profession, both within and
outside government. The further an ombuds office and the agency in which it resides deviate
4

ABA STANDARDS FOR THE ESTABLISHMENT AND OPERATION OF OMBUDS OFFICES (2004), available at:
https://www.americanbar.org/content/dam/aba/migrated/leadership/2004/dj/115.authcheckdam.pdf.
5
IOA STANDARDS OF PRACTICE (2009), available at: https://www.ombudsassociation.org/
IOA_Main/media/SiteFiles/IOA_Standards_of_Practice_Oct09.pdf.
6
USOA GOVERNMENTAL OMBUDSMAN STANDARDS (2003), available at: https://www.usombudsman.org/
site-usoa/wp-content/uploads/USOA-STANDARDS1.pdf.

PART 1: Executive Summary

56

Final Report to ACUS for Conference Consideration (11/2016)

from the three core standards in practice, the more difficult it will be to defend whatever
confidentiality the office does offer should it be subjected to legal challenge.
Most federal ombuds also share the following common characteristics: (1) Ombuds do
not make decisions binding on the agency or provide formal rights-based processes for redress;
(2) they have a commitment to fairness; and (3) they provide credible processes for receiving,
reviewing, and assisting in the resolution of issues. The three core standards and these common
characteristics, taken together, are central to the ombuds profession.
Agencies have the authority to establish ombuds offices or programs. Although
legislation establishing a generally applicable template and standards for federal ombudsmen has
not been enacted, the 1996 addition of the words “use of ombuds” to the definition of “means of
alternative dispute resolution” in ADRA clarifies that, when the ombuds office is assisting in the
resolution of issues that are raised to it under its mandate, it is covered by the Act’s provisions.7
The Act’s coverage attaches to communications that take place when the constituent first
approaches the ombuds office with an issue and continues to cover communications that occur
until the case is, in effect, closed.8 While ADRA’s definition of “alternative means of dispute
resolution” includes use of ombuds, federal agency ombuds programs would benefit from certain
targeted amendments to ADRA to clarify certain definitions (e.g., “issue in controversy,”

Further, ombuds are ‘neutrals’ within the meaning of the Act including those ombuds who, after impartial review,
advocate for specific processes or outcomes. See ABA STANDARDS, supra note 4, at 14.
8
The Act’s coverage is generally understood to begin at intake in alternative dispute resolution offices and continue
until closure even when the constituent’s interaction with the office ends without a session process involving both
parties. For example, guidance concerning ADRA confidentiality issued by the Federal Alternative Dispute
Resolution Council in 2000 concluded that ADRA confidentiality applies to the intake and convening stages of
ADR. See Confidentiality in Federal Alternative Dispute Resolution Programs, 65 Fed. Reg. 83,085, 83,090 (Dep’t
of Justice Dec. 29, 2000). Further, the Interagency ADR Working Group Steering Committee in its Guide states that
ADR program administrators are “neutrals when they are helping the parties resolve their controversy by, for
example, discussing ADR options with the parties, coaching, and preparing them to negotiate . . . .” See Interagency
ADR Working Group Steering Comm., Protecting the Confidentiality of Dispute Resolution Proceedings 8 (2006).
While ADRA covers dispute resolution communications occurring through the duration of the case, the neutral’s
obligation to maintain this confidentiality does not end with the closure of the case.
7

PART 1: Executive Summary

57

Final Report to ACUS for Conference Consideration (11/2016)

“neutral,” “party”) and other provisions as they apply to the work of ombuds, to expressly align
them with current practice.
The research for this recommendation also identified three areas of potential conflict
between (a) the requirements of ADRA § 574 and the scope of confidentiality that ombuds offer
to constituents and (b) other legal requirements that may be applicable in certain situations.
Federal ombuds should be aware of these matters and how they may affect particular ombuds
programs:
(1) The relationships among their statutory duties to report information, the requirements of
ADRA § 574(a)(3) on confidentiality, their agency’s mission, and the professional standards
to which they adhere. Any latitude they may have under ADRA § 574(d)(1) should be
considered in reaching an understanding within the agency and with constituents of the
breadth and limits of confidentiality consistent with statutory requirements.
(2) The requirements and interrelationship of the Federal Records Act,9 the Freedom of
Information Act,10 and the Privacy Act,11 with regard to agency records and other
documentation.
(3) The effect on confidentiality of the Federal Service Labor-Management Relations Statute,12
pursuant to which the union may be entitled to notice and an opportunity to be present at
meetings with bargaining unit employees (for those ombuds that have employees with a
collective bargaining representative among their constituents, or who may have cause, in the
course of resolving issues that have been brought to them, to engage with represented

9

44 U.S.C. Chaps. 21, 22, 29, 31, and 33.
5 U.S.C. § 552.
11
5 U.S.C. § 552a.
12
5 U.S.C. §§ 7101-35; see § 7114.
10

PART 1: Executive Summary

58

Final Report to ACUS for Conference Consideration (11/2016)

employees as well as management on issues affecting the terms and conditions of bargaining
unit employees).
In addition, this recommendation addresses standards applicable to federal agency
ombuds offices and related issues involved in creating such offices. The practices included in
this recommendation are intended to highlight some overarching beneficial practices observed
among federal ombuds and to supplement the recommended practices and guidance available
from various ombuds professional organizations.
To foster continual improvement and accountability of individual ombuds offices, the
recommendation advises that each ombuds office arrange for periodic evaluation of its
management and program effectiveness. Evaluation of ombuds by colleagues within the office
can be useful if the office is of sufficient size to make this feasible. Otherwise, any external
evaluation should be conducted by individuals knowledgeable about the roles, functions, and
standards of practice of federal ombuds. For example, peer evaluation using the expertise of
similar types of ombuds in other offices or agencies, or by outside ombuds professionals, may be
suitable.
Finally, the recommendation urges the creation of an entity within the Executive Branch
to serve as a government-wide resource to address certain issues of common concern among
agency ombuds that transcend organizational boundaries. Such an office, perhaps modeled on
the Council of the Inspectors General on Integrity and Efficiency (CIGIE), could develop, over
time, a credible professional system for credentialing federal ombuds programs.

PART 1: Executive Summary

59

Final Report to ACUS for Conference Consideration (11/2016)

RECOMMENDATION
1.

Establishment and Standards.

(a)

Agencies should consider creating additional ombuds offices to provide places

perceived as safe for designated constituents to raise issues confidentially and receive assistance
in resolving them without fear of retribution. They should ensure that the office is able to, and
does, adhere to the three core standards of independence, confidentiality, and impartiality, as
these standards are described in generally recognized sets of professional standards, which
include those adopted by the American Bar Association, the International Ombudsman
Association, and the United States Ombudsman Association, and they should follow, to the
extent applicable, the procedural recommendations below. Existing offices with the ombuds title
that do not adhere to these standards should consider modifying their title, where permitted, to
avoid any confusion.
(b)

Ombuds offices created by executive action should be established or governed by

a charter or other agency-wide directive specifying the office’s mandate, standards, and
operational requirements, so that others in the agency and the public are aware of the office’s
responsibilities.
2.

Legislative Considerations.

(a)

Congress should consider creating additional ombuds offices. When Congress

creates a new ombuds program, it should observe the procedural principles contained in this
recommendation, to the extent applicable.

PART 1: Executive Summary

60

Final Report to ACUS for Conference Consideration (11/2016)

(b)

Any action by Congress creating or affecting the operations of agency ombuds

offices, whether through amendment of the Administrative Dispute Resolution Act (ADRA), 5
U.S.C. §§ 571-84, or other legislative action, should reinforce the core standards of
independence, confidentiality, and impartiality. Any such actions should maintain clarity and
uniformity of definitions and purpose for federal agency ombuds, while allowing for differences
in constituencies (whether primarily internal or external), type of office (advocate, analytic,
organizational, etc.), and agency missions.
3.

Leadership Support.

(a)

Agency leadership should provide visible support, renewed as leadership changes,

for the role of ombuds offices in the agency and their standards, including independence,
confidentiality, and impartiality.
(b)

Agency leadership should consider carefully any specific recommendations for

improved agency performance that are provided by agency ombuds.
4.

Independence.

(a)

To promote the effectiveness and independence of ombuds offices, agencies

should consider structuring ombuds offices so that they are perceived to have the necessary
independence and are separate from other units of the agency. To ensure adequate support from
agency leadership, ombuds offices should report to an agency official at the highest level of
senior leadership. Ombuds offices should not have duties within the agency that might create a
conflict with their responsibilities as a neutral, and their budgets should be publicly disclosed.
(b)

The agency should ensure that the ombuds has direct access to the agency head

and to other senior agency officials, as appropriate. Whether by statute, regulation, or charter,
ombuds should expressly be given access to agency information and records pertinent to the
ombuds’ responsibilities as permitted by law.
PART 1: Executive Summary

61

Final Report to ACUS for Conference Consideration (11/2016)

(c)

Ombuds and the agencies in which they are located should clearly articulate in all

communications about the ombuds that the ombuds office is independent and specifically not a
conduit for notice to the agency.
(d)

Federal ombuds should not be subject to retaliation, up to and including removal

from the ombuds office, based on their looking into and assisting with the resolution of any
issues within the ombuds’ area of jurisdiction.
5.

Confidentiality.

(a)

Consistent with the generally accepted interpretation of ADRA § 574, as applied

to alternative dispute resolution offices, agencies should understand and support that the Act’s
requirements for confidentiality attach to communications that occur at intake and continue until
the issue has been resolved or is otherwise no longer being handled by the ombuds, whether or
not the constituent ever engages in mediation facilitated by the ombuds office. Restrictions on
disclosure of such communications, however, should not cease with issue resolution or other
indicia of closure within the ombuds office.
(b)

Agencies (or other authorizers) should articulate the scope and limits of the

confidentiality offered by ombuds offices in their enabling documents (whether statute,
regulation, charter or other memoranda) as well as on the agency website, in brochures and any
other descriptions or public communications about the office utilized by the office or the agency.
(c)

Agency leadership and management should not ask for information falling within

the scope of confidentiality offered by the ombuds office.
(d)

If information is requested from an ombuds during discovery in litigation, or in

the context of an internal administrative proceeding in connection with a grievance or complaint,
then the ombuds should seek to protect confidentiality to the fullest extent possible under the

PART 1: Executive Summary

62

Final Report to ACUS for Conference Consideration (11/2016)

provisions of ADRA § 574, unless otherwise provided by law. Agencies should vigorously
defend the confidentiality offered by ombuds offices.
6.

Impartiality. Ombuds should conduct inquiries and investigations in an impartial

manner, free from conflicts of interest. After impartial review, ombuds may appropriately
advocate with regard to process. An ombuds established with advocacy responsibilities may also
advocate for specific outcomes.
7.

Legal Issues. Federal ombuds should consider potential conflicts in the following

(a)

The relationships among their statutory duties to report information, the

areas:

requirements of ADRA § 574(a)(3) on confidentiality, their agency’s mission, and the
professional standards to which they adhere.
(b)

The requirements and interrelationship of the Federal Records Act, the Freedom

of Information Act, and the Privacy Act, with regard to agency records and other documentation.
(c)

The effect on confidentiality of the provision in the Federal Service Labor-

Management Relations Statute, 5 U.S.C. § 7114, where applicable, pursuant to which the union
may be entitled to notice and an opportunity to be present at meetings with bargaining unit
employees.
8.

Staffing.

(a)

Agencies should reinforce the credibility of federal ombuds by appointment of

ombuds with sufficient professional stature, who also possess the requisite knowledge, skills, and
abilities. This should include, at a minimum, knowledge of informal dispute resolution practices
as well as, depending on the office mandate, familiarity with process design, training, data
analysis, and facilitation and group work with diverse populations. Agency ombuds offices

PART 1: Executive Summary

63

Final Report to ACUS for Conference Consideration (11/2016)

should also seek to achieve the necessary diversity of ombuds skills and backgrounds on their
staffs to credibly handle all matters presented to the office.
(b)

While the spectrum of federal ombudsmen is too diverse to recommend a single

federal position classification, job grade, and set of qualifications, agencies and the Office of
Personnel Management should consider working collaboratively, in consultation with the
relevant ombuds professional associations, to craft and propose appropriate job descriptions,
classifications, and qualifications, as set forth in the preceding subsection, covering the major
categories of federal ombuds.
9.

Training and Skills.

(a)

To promote accountability and professionalism, agencies should provide training

to ombuds with regard to standards and practice, whether offered by one of the ombuds
professional organizations or working groups, or from within the government.
(b)

Ombuds should identify steps to build general competency and confidence within

the office and to provide specific support to ombuds when cases become highly emotional or
complex. More generally, as a regular practice to support and improve their skills, federal
ombuds should participate in relevant professional working groups or ombuds association
training programs.
(c)

Ombuds offices should consider the use of developmental assignments via details

to other agencies or offices, as appropriate, supplemented by mentoring, which can be helpful as
part of their training program.
10.

Access to Counsel. To protect the independence and confidentiality of federal

ombuds, agencies should ensure, consistent with available resources, that ombuds have access to
legal counsel for matters within the purview of the ombuds, whether provided within the agency
with appropriate safeguards for confidentiality, by direct hiring of attorneys by the ombuds
PART 1: Executive Summary

64

Final Report to ACUS for Conference Consideration (11/2016)

office, or under an arrangement enabling the sharing across agencies of counsel for this purpose.
Such counsel should be free of conflicts of interest.
11.

Physical Facilities. To reinforce confidentiality and the perception of

independence, to the fullest extent possible and consistent with agency resources, the agency
should ensure that the physical ombuds office and telephonic and online communications
systems and documentation enable discreet meetings and conversations.
12.

Evaluation. Each ombuds office should, as a regular professional practice, ensure

the periodic evaluation of both office management and program effectiveness for the purposes of
continual improvement and accountability.
13.

Providing Information.

(a)

Ombuds offices should provide information about relevant options to visitors to

the ombuds office, including formal processes for resolving issues, and their requirements, so
that visitors do not unintentionally waive these options by virtue of seeking assistance in the
ombuds office. Correspondingly, ombuds offices should not engage in behavior that could
mislead employees or other visitors about the respective roles of the ombuds and those entities
that provide formal complaint processes.
(b)

Agencies should disclose publicly on their websites the identity, contact

information, statutory or other basis, and scope of responsibility for their ombuds offices, to the
extent permitted by law.
(c)

Agency ombuds offices should explore ways to document for agency senior

leadership, without breaching confidentiality, the value of the use of ombuds, including
identification of systemic problems within the agency and, where available, relevant data on cost
savings and avoidance of litigation.

PART 1: Executive Summary

65

Final Report to ACUS for Conference Consideration (11/2016)

14.

Records Management. Federal ombuds offices should work with agency records

officials to ensure appropriate confidentiality protections for the records created in the course of
the office’s work and to ensure that ombuds records are included in appropriate records
schedules.
15.

Agency-wide Considerations.

(a)

Ombuds offices should undertake outreach and education to build effective

relationships with those affected by their work. Outreach efforts should foster awareness of the
services that ombuds offer, to promote understanding of ombuds (and agency) processes and to
ensure that constituents understand the role of the ombuds and applicable standards.
(b)

To ensure that there is a mutual understanding of respective roles and

responsibilities within the agency, ombuds offices should work proactively with other offices
and stakeholders within their agencies to establish protocols for referrals and overlap, to build
cooperative relationships and partnerships that will enable resolutions, and to develop internal
champions. Such initiatives also help the ombuds to identify issues new to the agency, as well as
patterns and systemic issues, and to understand how the ombuds can use the resources available
to add the most value. Outreach should be ongoing to keep up with the turnover of agency
officials and constituents and should utilize as many communications media as appropriate and
feasible.
16.

Presidential Action. The President should create an entity within the Executive

Branch to serve as a central resource for agency ombuds to address matters of common concern
and to support federal ombuds integrity, effectiveness, and professionalism by developing
policies, technical standards, and standards for evaluation.

PART 1: Executive Summary

66

Final Report to ACUS for Conference Consideration (11/2016)

Suggestions to ACUS for Evaluation of Proposed Recommendation
Federal agency use of ombuds offices is broad and varied, and many different types of
ombuds offices offer private or confidential services. Confidentiality poses challenges, but not
barriers to evaluating how this report's recommendations will achieve policy objectives. We can,
for example, easily measure the number of offices configured in accordance with the
recommendations in this report.
An institutional-level, quantitative measure is the number of federal agency ombuds
offices in operation at a given point. A related qualitative measure would be the number of
offices operating with a charter reflecting the three core standards of practice: independence,
impartiality and confidentiality, and the three common characteristics of ombuds offices: ombuds
do not make decisions binding on the agency or offer formal rights-based processes for redress;
ombuds have a commitment to fairness; and ombuds provide credible processes for receiving,
reviewing, and assisting in the resolution of issues.
Assessment at the office level should be grounded in each office's functional role. The
typology of federal ombuds offices distinguishes among six main categories—organizational,
whistleblower, analytic, programmatic external, subject matter agency-wide, and advocate.
Available evaluation measures and methods flow from the nature of each office's work, and
relate to the office's impact on governmental and/or taxpayers' interests.
Methods appropriate to these contexts include surveying, assessing costs or time through
records review, and documentation of organizational or operational changes. In the chart below,
surveying constituents encapsulates online or paper-based questionnaires, telephone or in-person
interviews, an occasional focus group or town meeting. Assessing timeliness and cost involves

PART 1: Executive Summary

67

Final Report to ACUS for Conference Consideration (11/2016)

records review of records maintained by offices other than the ombuds. Documentation of
changes represents reports of revisions to operations or processes.

Organizational Ombuds offices
Purposes:
 Managing conflict constructively and informally; providing information to
constituents about all formal and informal options
 Building constituent and organizational capacity to manage conflict
 Providing upward feedback to support earlier identification and engagement with
problems/concerns
 Recommending and supporting systems improvements
Evaluation measures:
 Constituent perceptions of climate/culture/integrity
 Diminution of costs attributable to poorly managed conflict, poor communications,
and unethical behavior
 Demonstrable, measurable benefits from mitigation/remediation of several, specific,
complex and challenging issues
 Description of “new” problems identified for the agency; number of improvements to
systems or operations supported by the ombuds office
Evaluation methods:
 Surveying constituents
 Assessing costs and changes in costs; describing improvements achieved in part from
ombuds office initiatives
 Documentation of office operations including cases and cohorts served
Impacts:
 Informal confidential support for compliance with Federal rules and regulations
 Transparency
 Improved public understanding of Federal rules or regulations
 Improved communication with constituents
 Reduction in government and/or taxpayer costs
Whistleblower Ombuds offices
Purposes:
 Ensuring constituent knowledge of WPEA
 Monitoring complaint handling
Evaluation measures:
 Constituent knowledge of WPEA
 Lowered costs in terms of timeliness and fewer complaints
Evaluation methods:
 Surveying constituents, where possible
 Assessing timeliness and cost of conflict handling through review of complaints records
Impacts:
PART 1: Executive Summary

68

Final Report to ACUS for Conference Consideration (11/2016)







Informal confidential support for compliance with Federal rules and regulations
Transparency
Public understandings of rules and regulations
Improved communication with constituents
Reduction in government and/or taxpayer costs

Analytic Ombuds offices
Purposes:
 Dealing safely and credibly with analysts' concerns about intelligence reports with
respect to analytic rigor, excellence and integrity
Evaluation measures:
 Constituent (analysts) perceptions of appropriate handling of concerns
 Lowered costs in terms of timeliness and fewer complaints
Evaluation methods:
 Surveying constituents
 Assessing timeliness and costs of concern handling
Impacts:
 Informal confidential support for compliance with Federal rules and regulations
 Improved communication with constituents
 Reduction in government and/or taxpayer costs
Programmatic External Ombuds offices
Purposes:
 Facilitating informal resolution of external constituent concerns about agency actions or
inactions
Evaluation measures:
 Constituent perceptions of appropriate handling of concerns
 Lowered costs in terms of timeliness and fewer complaints
Evaluation methods:
 Surveying constituents
 Assessing costs of conflict handling through review of complaints
Impacts:
 Support for compliance with Federal rules and regulations
 Greater transparency
 Public understanding of federal rules or regulations
 Reduction in constituent, government, and taxpayer costs
Subject Matter Agency-Wide External Ombuds offices
Purposes:
 Responding to external constituents' concerns about tasks/delivery orders/procurement
Evaluation measures:
 Constituent perceptions of appropriate handling of concerns
Evaluation methods:
 Surveying constituents
 Assessing timeliness and cost of resolving concerns
PART 1: Executive Summary

69

Final Report to ACUS for Conference Consideration (11/2016)

Impacts:
 Support for compliance with existing laws and regulations
 Greater transparency
 Public understanding of federal rules or regulations
 Reduction in constituents, taxpayer and government costs
Advocate Ombuds offices
Purposes:
 Evaluating claims of, and advocating on behalf of designated populations
Evaluation measures:
 Constituent perceptions of appropriate handling of concerns
 Diminution of costs attributable to poorly managed conflict and unethical behavior
 Demonstrable, measurable benefits from mitigation/remediation of several, specific
complex and challenging issues or cases
 Tracking of systems changes
Evaluation methods:
 Surveying constituents
 Assessing timeliness and cost of resolving concerns
 Documentation of operational changes
Impacts:
 Better compliance with existing laws and regulations
 Better communication
 Reduction in constituents, taxpayer and government costs

PART 1: Executive Summary

70

Final Report to ACUS for Conference Consideration (11/2016)

Taxonomy of Federal Ombudsman

PART 1: Executive Summary

71

Final Report to ACUS for Conference Consideration (11/2016)

PART 1: Executive Summary

72

Final Report to ACUS for Conference Consideration (11/2016)

PART 1: Executive Summary

73

